EXECUTION VERSION

 

 

 

 

 

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

   Exhibit 10.20

CREDIT AGREEMENT

dated as of October 31, 2013

among

DURATA THERAPEUTICS HOLDING C.V.

and

DURATA THERAPEUTICS INTERNATIONAL B.V.,

as Borrowers,

DURATA THERAPEUTICS, INC.,

as Parent,

EACH SUBSIDIARY OF PARENT PARTY HERETO,

PDL BIOPHARMA, INC.,

as the Lender,

and

PDL BIOPHARMA, INC.,

as the Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             

Page

 

Section 1.

 

Definitions; Interpretation

     1   

1.1.

 

Definitions

     1   

1.2.

 

Interpretation

     13   

Section 2.

  Credit Facilities      14   

2.1.

 

Loans

     14     

2.1.1.

  

Loans

     14     

2.1.2.

  

General

     14   

2.2.

 

Loan Accounting

     14     

2.2.1.

  

Recordkeeping

     14     

2.2.2.

  

Notes

     14   

2.3.

 

Interest

     15     

2.3.1.

  

Interest Rate

     15     

2.3.2.

  

Interest Payments

     15     

2.3.3.

  

Computation of Interest

     15   

2.4.

 

Amortization; Prepayment

     16     

2.4.1.

  

Amortization

     16     

2.4.2.

  

Voluntary Prepayment

     16   

2.5.

 

Payment Upon Maturity

     17   

2.6.

 

Making of Payments

     17   

2.7.

 

Application of Payments and Proceeds

     17   

2.8.

 

Payment Dates

     17   

2.9.

 

Set-off

     17   

2.10.

 

Currency Matters

     17   

2.11.

 

Fees

     17     

2.11.1.

  

Closing Fee

     17     

2.11.2.

  

Change of Control Fee

     17   

Section 3.

 

Yield Protection

     18   

3.1.

 

Taxes

     18   

3.2.

 

Increased Cost

     20   

3.3.

 

Mitigation of Circumstances

     21   

3.4.

 

Conclusiveness of Statements; Survival

     21   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

             

Page

 

Section 4.

 

Conditions Precedent

     21   

4.1.

 

Tranche One Loan

     21     

4.1.1.

  

Delivery of Loan Documents

     21     

4.1.2.

  

Payment of Fees and Expenses

     22     

4.1.3.

  

Representations and Warranties

     23     

4.1.4.

  

No Default

     23     

4.1.5.

  

No Material Adverse Change

     23     

4.1.6.

  

Repayment of Existing Obligations

     23   

4.2.

 

Tranche Two Loan

     23     

4.2.1.

  

Delivery of Trance Two Milestone Notice

     23     

4.2.2.

  

Tranche Two Milestone

     23     

4.2.3.

  

Payment of Fees and Expenses

     23     

4.2.4.

  

Representations and Warranties

     23     

4.2.5.

  

No Default

     24     

4.2.6.

  

No Material Adverse Change

     24      4.2.7.    Note      24   

4.3.

 

Delayed Draw Term Loan

     24     

4.3.1.

  

Delivery of Borrowing Request

     24     

4.3.2.

  

Tranche Two Milestone

     24     

4.3.3.

  

Payment of Fees and Expenses

     24     

4.3.4.

  

Representations and Warranties

     24     

4.3.5.

  

No Default

     24     

4.3.6.

  

No Material Adverse Change

     24     

4.3.7.

  

Note

     24   

Section 5.

  Representations and Warranties      25   

5.1.

  Organization      25   

5.2.

  Authorization; No Conflict      25   

5.3.

 

Validity; Binding Nature

     25   

5.4.

 

Financial Condition

     26   

5.5.

 

No Material Adverse Change

     26   

5.6.

 

Litigation

     26   

5.7.

 

Ownership of Properties; Liens

     26   

5.8.

 

Capitalization; Subsidiaries

     26   

5.9.

 

Pension Plans

     27   

5.10.

 

Compliance with Law; Investment Company Act; Other Regulated Entities

     27   

5.11.

 

Margin Stock

     27   

5.12.

 

Taxes

     27   

5.13.

 

Solvency

     28   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

             

Page

 

5.14.

 

Environmental Matters

     28   

5.15.

 

Insurance

     29   

5.16.

 

Information

     29   

5.17.

 

Intellectual Property

     29   

5.18.

 

Labor Matters

     29   

5.19.

 

No Default

     30   

5.20.

 

Foreign Assets Control Regulations and Anti-Money Laundering

     30      5.20.1.   

OFAC

     30      5.20.2.   

Patriot Act

     30   

5.21.

 

[Reserved]

     30   

5.22.

 

Internal Controls

     30   

Section 6.

  Affirmative Covenants      31   

6.1.

 

Information

     31      6.1.1.   

Annual Report

     31      6.1.2.   

Quarterly Reports

     31      6.1.3.   

[Reserved]

     31      6.1.4.   

Compliance Certificate

     31      6.1.5.   

Notice of Default; Litigation; ERISA Matters

     31      6.1.6.   

[Reserved]

     32      6.1.7.   

Budgets

     32      6.1.8.   

Other Information

     32   

6.2.

 

Books; Records; Inspections

     32   

6.3.

  Maintenance of Property; Insurance; Intellectual Property      32   

6.4.

  Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities      34   

6.5.

  Maintenance of Existence      34   

6.6.

  Environmental Matters      34   

6.7.

  Further Assurances      34   

6.8.

  Internal Controls      36   

6.9.

  Tranche Two Milestone Notice      36   

6.10.

  Conference Calls      36   

6.11

  Post-Closing Obligations      36   

Section 7.

  Negative Covenants      37   

7.1.

  Debt      37   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

             

Page

 

7.2.

  Liens      39   

7.3.

  Restricted Payments      40   

7.4.

  Mergers; Consolidations; Asset Sales      41   

7.5.

  Modification of Organizational Documents      42   

7.6.

  Use of Proceeds      42   

7.7.

  Transactions with Affiliates      42   

7.8.

  Inconsistent Agreements      43   

7.9.

  Business Activities      43   

7.10.

  Investments      43   

7.11.

  Fiscal Year      44   

7.12.

  Deposit Accounts and Securities Accounts      44   

7.13.

  Sale-Leasebacks      45   

7.14

  Hazardous Substances      45   

7.15.

  ERISA Liability      45   

7.16.

  Liquidity      45   

Section 8.

  Events of Default; Remedies      45   

8.1.

  Events of Default      45      8.1.1.    Non-Payment of Credit Agreement     
45      8.1.2.    Default Under Other Debt      45      8.1.3.    Bankruptcy;
Insolvency      46      8.1.4.    Non-Compliance with Loan Documents      46   
  8.1.5.    Representations; Warranties      46      8.1.6.    Judgments      46
     8.1.7    Invalidity of Collateral Documents      47      8.1.8.   
Invalidity of Subordination Provisions      47      8.1.9.    Change of Control
     47   

8.2.

  Remedies      47   

Section 9.

  The Agent      48   

9.1.

  Appointment; Authorization      48   

9.2.

  Delegation of Duties      48   

9.3.

  Limited Liability      48   

9.4.

  Successor Agent      48   

9.5.

  Collateral Matters      49   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

             

Page

 

Section 10.

  Miscellaneous      49   

10.1.

  Waiver; Amendments      49   

10.2.

  Notices      50   

10.3.

  Costs; Expenses      50   

10.4.

  Indemnification by the Borrower      50   

10.5.

  Marshaling; Payments Set Aside      51   

10.6.

  Nonliability of the Lender      51   

10.7.

  Confidentiality      51   

10.8.

  Captions      52   

10.9.

  Nature of Remedies      52   

10.10.

  Counterparts      52   

10.11.

  Severability      52   

10.12.

  Entire Agreement      52   

10.13.

  Successors; Assigns      52   

10.14.

  Governing Law      53   

10.15.

  Forum Selection; Consent to Jurisdiction; Service of Process      53   

10.16.

  Waiver of Jury Trial      53   

10.17.

  Collateral Agent      54   

10.18.

  Limitation of Liability      54   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Annexes    Annex I    Addresses

 

Exhibits    Exhibit A    Form of Compliance Certificate Exhibit B    Form of
Note Exhibit C    Form of Intellectual Property Security Agreements

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of October 31, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is made
among DURATA THERAPEUTICS HOLDING C.V., a limited partnership organized under
the laws of the Netherlands (“Durata C.V.”), DURATA THERAPEUTICS INTERNATIONAL
B.V., a private company with limited liability incorporated under the laws of
the Netherlands having its official seat in Amsterdam, the Netherlands, and
which is registered with the Dutch trade register under number 55527221 (“Durata
B.V.” and together with Durata C.V., each a “Borrower” and collectively, the
“Borrowers”), DURATA THERAPEUTICS, INC., a Delaware corporation (“Parent”), PDL
BIOPHARMA, INC., a Delaware corporation (the “Lender”), each Subsidiary of
Parent from time to time party hereto and PDL BIOPHARMA, INC., a Delaware
corporation, not individually, but as the Agent (as defined below).

Parent and each Borrower have agreed to enter into this Agreement with the
Lender and the Agent evidencing each Borrower’s agreement to incur the Loans,
and in connection therewith, to make the representations and warranties,
covenants and undertakings as hereinafter set forth.

 

Section 1. Definitions; Interpretation.

1.1. Definitions. When used herein the following terms shall have the following
meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Stock of any Person, or otherwise causing any Person to become a
Subsidiary, (c) a merger, consolidation, amalgamation or any other combination
with another Person (other than a combination between two Persons that prior to
the merger, consolidation, amalgamation or combination were already Loan
Parties) and (d) the acquisition of a brand, line of business, division, branch,
product line, marketing rights, patent rights or other Intellectual Property
rights with respect to a product line, operating division, product or potential
product, or other unit operation of any Person.

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person. A Person shall be deemed
to be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Agent nor the Lender shall be deemed an Affiliate of any
Loan Party.

“Agent” means PDL BioPharma, Inc. in its capacity as administrative agent for
the Lender hereunder and any successor thereto in such capacity.

“Agreement” has the meaning set forth in the Preamble.

 

1



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) authorizations, consents, approvals, permits or licenses issued
by, or a registration or filing with, any Governmental Authority and
(iii) orders, decisions, judgments, awards and decrees of any Governmental
Authority (including common law and principles of public policy).

“Assistance Agreement” means that certain Assistance Agreement by and between
Parent and the State of Connecticut (acting by the Department of Economic and
Community Development) dated as of May 2013, and the related security agreement,
each as amended from time to time.

“Audit Costs” means the reasonable out-of-pocket costs of any audit of the books
and records of Parent and its Subsidiaries with respect to amounts paid or
payable under this Agreement, including all reasonable fees and expenses
incurred in connection therewith.

“Borrower” has the meaning set forth in the Preamble.

“Borrowing Request” has the meaning set forth in Section 2.1.1(c).

“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York.

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, as in effect on the Closing Date, is
accounted for as a capital lease on the balance sheet of such Person.

“Capital Stock” means, with respect to any Person, the Stock and Stock
Equivalents of such Person.

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case rated at least A-l by Standard & Poor’s
Ratings Group or P-l by Moody’s Investors Service, Inc., (c) any certificate of
deposit (or time deposit represented by a certificate of deposit) or banker’s
acceptance maturing not more than one year after such time, or any overnight
Federal Funds transaction that is issued or sold by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000, (d) any
repurchase agreement entered into with any commercial banking institution of the
nature referred to in clause (c) above which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses
(a) through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder, (e) money market accounts or
mutual funds which invest predominantly in assets satisfying the foregoing
requirements and (f) other short term liquid investments consistent with the
Borrower’s investment policy as in effect on the Closing Date.

“CFC” has the meaning set forth in Section 10.18.

 

2



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) the acquisition of beneficial ownership, directly or indirectly, by any
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the Securities & Exchange Commission thereunder as in effect on the
date hereof) of Capital Stock representing more than 49% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
Parent; or

(b) all or substantially all of the assets of Parent or any Borrower are
disposed of in any one or more related transactions.

“Closing Date” means the date on which the conditions set forth in Section 4.1
have been satisfied or waived by the Lender in its sole discretion.

“Closing Fee” means the fee due from the Borrower to the Agent on or before the
Closing Date in an amount equal to [**]% of the aggregate principal amount of
the Tranche One Commitment.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party and any other Person who has
granted a Lien to the Agent, in or upon which a Lien now or hereafter exists in
favor of the Lender or the Agent for the benefit of the Agent and the Lender,
whether under this Agreement or under any other documents executed by any such
Persons and delivered to the Agent.

“Collateral Access Agreement” means an agreement in form and substance
satisfactory to the Agent in its reasonable discretion pursuant to which a
lessor of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of inventory or other property owned by
any Loan Party, acknowledges the Liens of the Agent and provides access to any
such Collateral, inventory or other property, which agreement will contain
additional waivers or subordination approved by the Agent in its reasonable
discretion.

“Collateral Documents” means, collectively, the Security Agreement (including as
may be supplemented by the joinder of any Subsidiary of Parent thereto), any
Subsidiary Guaranty, the Dutch Security Documents, the UK Share Charge Documents
and each other agreement or instrument pursuant to or in connection with which
any Loan Party or any other Person grants a security interest in any Collateral
to the Agent for the benefit of the Lender or pursuant to which any such
security interest in Collateral is perfected, each as amended, restated or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Commitments” means the Tranche One Commitment, the Tranche Two Commitment and
the Delayed Draw Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Connecticut Assets” are all furniture, laptops, telepresence systems and phone
lines of Parent located in Connecticut or Illinois, all silhouette cameras of
Parent located in Connecticut or purchased in connection with DISCOVER-1 or
DISCOVER-2 studies and all televisions of Parent located in Illinois, whether
now owned or hereafter acquired at any time by Parent or in

 

3



--------------------------------------------------------------------------------

which Parent now has or at any time in the future may acquire any right, title
or interest, all proceeds (including condemnation proceeds), all accessions and
additions thereto, and all substitutions and replacements therefor and products
of any and all of the foregoing; in each case to the extent such assets are
pledged by Parent to the State of Connecticut Acting by the Department of
Economic and Community Development as set forth in the Assistance Agreement
substantially in the form provided to Agent prior to the Closing Date, for so
long as such grant is in effect.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, to provide
security for the obligations of a debtor or otherwise to assure a creditor
against loss) any indebtedness, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Stock of
any other Person. The amount of any Person’s obligation in respect of any
Contingent Obligation shall (subject to any limitation set forth therein) be
deemed to be the principal amount of the indebtedness, obligation or other
liability supported thereby or the amount of the dividends or distributions
guaranteed, as applicable.

“Control Agreement” means a tri-party deposit account, securities account or
commodities account Control Agreement by and among the applicable Loan Party,
the Agent and the depository, securities intermediary or commodities
intermediary, and each in form and substance reasonably satisfactory to the
Agent and in any event providing to the Agent “control” of such deposit account,
securities or commodities account within the meaning of Articles 8 and 9 of the
UCC.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP as in effect on the date hereof,
(d) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade accounts payable in the ordinary course of
business), (e) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person
(with the amount thereof being measured as the fair market value of such
property), (f) all obligations, contingent or otherwise, with respect to letters
of credit (whether or not drawn), banker’s acceptances and surety bonds issued
for the account of such Person, (g) all Hedging Obligations of such Person,
(h) all Contingent

 

4



--------------------------------------------------------------------------------

Obligations of such Person, (i) earn-out, purchase price adjustment and similar
obligations, (j) all obligations of such Person in respect of Disqualified
Capital Stock issued by such Person, (k) all indebtedness of the types listed in
(a) through (j) and (l) of any partnership of which such Person is a general
partner and (l) all obligations of such Person under any synthetic lease
transaction, where such obligations are considered borrowed money indebtedness
for tax purposes but the transaction is classified as an operating lease in
accordance with GAAP.

“Default” means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 2.3.1.

“Delayed Draw Commitment” means, as to the Lender, the Lender’s commitment to
provide the Delayed Draw Term Loan in the aggregate principal amount of
$30,000,000 pursuant to Section 2.1.1(c).

“Delayed Draw Term Loan” means the term loan from the Lender in a principal
amount of up to $30,000,000 made to the Borrower pursuant to Section 2.1.1(b).

“Disclosure Letter” means the letter dated as of the date of this Agreement
delivered by the Loan Parties to the Agent and the Lender in connection with the
execution and delivery of this Agreement.

“Disqualified Capital Stock” means any Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable or is redeemable at the option of the holder thereof, in
whole or in part, on or prior to January 31, 2019 or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Stock referred to in (a) above, in each case at any time
on or prior to January 31, 2019.

“Dollar” and “$” mean lawful currency of the United States of America.

“Durata U.S.” means Durata Therapeutics U.S. Limited, a Delaware corporation

“Durata UK” means Durata Therapeutics Limited, an entity organized under the
laws of England and Wales, and a Wholly-Owned Subsidiary of Durata B.V.

“Dutch Security Documents” means (a) that certain Security Agreement by and
among Durata B.V., Durata C.V., Parent and the Agent, (b) that certain Deed of
Pledge of Shares (in the capital of Durata B.V.), in respect of the equity
interests of Durata B.V (c) that certain Deed of Pledge of Partnership Interests
by and among Parent and Vicuron, as pledgers, the Agent, as pledgee, and Durata
C.V., as partnership, in respect of the partnership interests in Durata C.V. and
(d) any other documents and instruments requested by the Agent, in each case, in
form and substance acceptable to the Agent.

“Eligible Institution” means any Person that is a bank, institutional lender or
other recognized financing provider.

 

5



--------------------------------------------------------------------------------

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility under or for violation of any Environmental Law, or for release
or injury to the environment or any Person or property or natural resources.

“Environmental Laws” means all present or future federal, state, provincial or
local laws, statutes, common law duties, rules, regulations, ordinances and
codes, including all amendments, together with all administrative orders,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case relating to any matter
arising out of or relating to health and safety, or pollution or protection of
the environment, natural resources or the workplace, including any of the
foregoing relating to the presence, use, production, recycling, reclamation,
generation, handling, transport, treatment, storage, disposal, distribution,
discharge, release, emission, control, cleanup or investigation or management of
any Hazardous Substance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” means any of the events described in Section 8.1.

“Excluded Inventory” means any items of Inventory which consist of unfinished
active pharmaceutical ingredients and are maintained or stored in a particular
location for a period of no longer than ninety (90) days all of which such
Inventory is then (a) immediately transferred to a location in which a bailee or
landlord waiver is in place (to the extent that a bailee or landlord waiver is
required pursuant to the terms hereof) or (b) otherwise sold.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by the Lender’s net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case
(i) imposed by the jurisdiction under which the Lender is organized or has its
principal office or applicable lending office or (ii) that are Other Connection
Taxes, (b) U.S. federal withholding taxes pursuant to a law in effect at the
time such Lender first becomes a party to this Agreement or changes its lending
office, except to the extent that, pursuant to Section 3.1(a), amounts with
respect to such Taxes were payable to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to Lender’s failure to comply
with Section 3.1(d) and (d) any U.S. federal withholding taxes imposed pursuant
to FATCA.

“Existing Loan Documents” means that certain Loan and Security Agreement dated
as of March 5, 2013, among Oxford Finance, LLC, a Delaware limited liability
company, the lenders party thereto from time to time, each of the Borrowers and
Parent, and all documents and instruments executed and delivered from time to
time in connection therewith.

“Existing Obligations” means all obligations, including accrued interest,
outstanding pursuant to the Existing Loan Documents.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor provision that is substantively
comparable and not materially more burdensome to comply with), and any current
or future regulations issued thereunder or official interpretations thereof.

 

6



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America and, in relation to any Borrower incorporated under
Netherlands law, generally accepted accounting principles in the Netherlands,
including IFRS, in each case, which are applicable to the circumstances as of
the date of determination.

“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.

“Hazardous Substances” means any waste, chemical, substance, or material listed,
defined, classified, or regulated as a hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive
material, chemical or waste or any waste, chemical, substance, or material
otherwise regulated by any Environmental Law, including, without limitation, any
petroleum or any derivative, waste, or byproduct thereof, radon, asbestos, and
polychlorinated biphenyls, and any other substance, the storage, manufacture,
disposal, treatment, generation, use, transportation, remediation, release into
or concentration in the environment of which is prohibited, controlled,
regulated or licensed by any governmental authority under any Environmental Law.

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the net termination value thereof
as of such date.

“Holders” means, collectively, the holders of the Capital Stock of Parent as of
the Closing Date, each natural relative who is a rightful heir of the foregoing,
and any trust maintained by or for the benefit of any of the foregoing.

“Indemnified Liabilities” has the meaning set forth in Section 10.4.

 

7



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Intellectual Property” means all rights, title and interests in intellectual
property arising under any Applicable Law and all IP Ancillary Rights relating
thereto, including all Copyrights, Patents, Trademarks, Internet Domain Names,
Trade Secrets, industrial designs, integrated circuit topographies, and rights
under IP Licenses.

“Interest-Only Period” shall mean the period beginning on the Closing Date and
continuing through the fifth (5th) (or 4th if the Closing Date is an Interest
Payment Date) Interest Payment Date after the Closing Date.

“Interest Payment Date” means the last Business Day of each March, June,
September and December.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in internet domain names.

“Investment” means, with respect to any Person, (a) the purchase or other
acquisition of any debt or equity security of any other Person, (b) the making
of any loan, advance or capital contribution to any other Person, (c) becoming
obligated with respect to a Contingent Obligation in respect of obligations of
any other Person or (d) the making of an Acquisition.

“IP Ancillary Rights” means, with respect to an item of Intellectual Property,
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right.

“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in any
Intellectual Property.

“IRC” means the Internal Revenue Code of 1986, as amended.

“IRS” has the meaning set forth in Section 3.1(d).

“Legal Costs” means, with respect to any Person, (a) all reasonable fees and
charges of any counsel, accountants, auditors, appraisers, consultants and other
professionals to such Person and (b) all court costs and similar reasonable
legal expenses.

“Lender Party” has the meaning set forth in Section 10.4.

“Lender” has the meaning set forth in the Preamble.

 

8



--------------------------------------------------------------------------------

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

“Liquidity” means, at any time, the aggregate amount of cash and Cash Equivalent
Investments held by Parent and any of its domestic Subsidiaries at such time (in
US deposit accounts that are subject to Control Agreements in form and substance
reasonably satisfactory to the Agent) that are not (A) subject to any Liens
(other than Liens under the Collateral Documents and customary setoff rights
with respect to deposit accounts or other funds maintained with depository
institutions that are created by law or by applicable account agreements in
favor of such depositary institutions or securities intermediaries),
(B) required to be maintained or kept segregated from the general assets of
Parent or the applicable Subsidiary for the purpose of securing or providing a
source of payment for Debt or other obligations that are or from time to time
may be owed to one or more creditors of Parent or any Subsidiary (other than to
secure the Obligations) or (C) held by a Subsidiary (other than a Loan Party)
that is subject to restrictions on its ability to pay dividends or
distributions.

“Loans” means the Tranche One Loan, the Tranche Two Loan and the Delayed Draw
Term Loan.

“Loan Documents” means (a) this Agreement, the Notes, the Collateral Documents,
the Perfection Certificate, the Disclosure Letter, any subordination agreements
and (b) all other documents, instruments and agreements delivered in connection
with the foregoing, all as amended, restated or otherwise modified from time to
time in accordance with the terms hereof and thereof.

“Loan Party” means Parent, each Borrower and each Subsidiary of Parent that has
executed and delivered a Subsidiary Guaranty and Security Agreement.

“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, properties or condition
(financial or otherwise) of Parent and the Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform in any material
respect any of its Obligations under any Loan Document to which it is a party or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document.

“Maturity Date” means October 31, 2018.

“Note” means a promissory note in the form attached hereto as Exhibit B, as the
same may be replaced, substituted, amended, restated or otherwise modified from
time to time.

“Obligations” means all liabilities, indebtedness and obligations (including
interest accrued at the rate provided in the applicable Loan Document after the
commencement of a

 

9



--------------------------------------------------------------------------------

bankruptcy proceeding whether or not a claim for such interest is allowed) of
any Loan Party under this Agreement, or any Loan Party under any other Loan
Document, any Collateral Document or any other document or instrument executed
in connection herewith or therewith, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

“OFAC” has the meaning set forth in Section 5.20.1.

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than any such connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction with respect to the Loan or enforced any Loan
Document or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.3).

“Paid in Full” or “Payment in Full” means, with respect to any Obligations, the
payment in full in cash and performance of all such Obligations.

“Parent” has the meaning set forth in the Preamble.

“Patents” means all (i) all patents and certificates of invention, or similar
property rights, and applications for any of the foregoing, of the United
States, any other country or any political subdivision thereof, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, (vii) all
proceeds of the foregoing, including, without limitation, licenses, royalties,
and income, and (viii) without duplication, all IP Ancillary Rights in respect
of the foregoing.

“Permitted Lien” means any Lien expressly permitted by Section 7.2.

“Permitted Refinancing” means any replacement, renewal, refinancing or extension
of any existing Debt, in any such case, permitted by this Agreement (a) that
does not exceed the aggregate principal amount (plus accrued interest and any
applicable premium and associated fees and expenses) of the Debt being replaced,
renewed, refinanced or extended, (b) that does not have a weighted average life
to maturity at the time of such replacement, renewal, refinancing or extension
that is less than the weighted average life to maturity of the Debt being
replaced, renewed, refinanced or extended, (c) that does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Debt being
replaced, renewed, refinanced or extended, (d) in which the primary obligor in
respect of, and the Persons (if any) that guarantee, such Debt (resulting from
such replacement, renewal, refinancing or extension) are the primary obligor in

 

10



--------------------------------------------------------------------------------

respect of, and Persons (if any) that guaranteed, respectively, the Debt being
replaced, renewed, refinanced or extended, and (e) that does not contain terms
that are materially less favorable to any Loan Party, as determined by such Loan
Party in the exercise of its reasonable business judgment, than those applicable
to the Debt being replaced, renewed, refinanced or extended.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Pfizer” means Pfizer, Inc., a Delaware corporation, and any successor or assign
of Pfizer, Inc.

“Prepayment Premium” means at any time with respect to any Loan being prepaid in
whole or in part (including without limitation any prepayment as a result of an
acceleration of the Loans hereunder), an amount equal to the product of (x) the
principal amount of Loans being prepaid and (y) the applicable prepayment
percentage set forth below opposite the period in which such prepayment is made:

 

Period

   Prepayment
Percentage  

On or prior to the first anniversary of the Closing Date

     [** ]% 

After the first anniversary of the Closing Date through and including the second
anniversary of the Closing Date

     [** ]% 

After the second anniversary of the Closing Date through and including the third
anniversary of the Closing Date

     [** ]% 

After the third anniversary of the Closing Date through and including the fourth
anniversary of the Closing Date

     [** ]% 

After the fourth anniversary of the Closing Date but prior to the Maturity Date

     [** ]% 

“Product” means and includes dalbavancin, any and all future iterations thereof
and any other products developed by any Loan Party.

“Qualified Capital Stock” of any person shall mean any Stock of such person that
is not Disqualified Capital Stock.

“Required Lenders” means, at any time, lenders hereunder holding Loans
representing more than 50% of the outstanding principal amount of Loans.

“Restricted Payment” has the meaning set forth in Section 7.3.

 

11



--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
executed by Parent and its Subsidiaries in favor of the Agent, and governed by
the laws of the State of New York, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in, or equivalents (regardless of how designated) of, a Person (other
than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
For the avoidance of doubt, “Stock Equivalent” shall not include debt
instruments that are convertible into Stock or Stock Equivalents.

“Subordinated Debt” means Debt incurred by the Borrower or any of its
Subsidiaries subordinated to all Obligations of the Borrower and its
Subsidiaries to the Lender pursuant to a subordination, intercreditor or other
similar agreement in form and substance satisfactory to Agent and the Lender
entered into between Agent, the applicable Loan Party or Loan Parties, the other
creditor(s) of such Debt and any other Loan Parties as may be required by the
Agent, on terms acceptable to Agent and the Lender.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares of voting Stock or Stock
Equivalents as to have more than 50% of the ordinary voting power for the
election of directors or other managers of such corporation, partnership,
limited liability company or other entity. Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of Parent.

“Subsidiary Guaranty” means each Subsidiary Guaranty executed and delivered by a
Subsidiary in favor of the Agent pursuant to Section 6.7, in form and substance
satisfactory to the Agent and the Lender.

“Taxes” has the meaning set forth in Section 3.1(a).

“Tax Returns” has the meaning set forth in Section 5.12.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers and, in each case,
all goodwill associated therewith, all registrations and recordations thereof
and all applications in connection therewith.

 

12



--------------------------------------------------------------------------------

“Tranche One Commitment” means, as to the Lender, the Lender’s commitment to
provide the Tranche One Loan in the aggregate principal amount of $25,000,000
pursuant to Section 2.1.1(a).

“Tranche Two Commitment” means, as to the Lender, the Lender’s commitment to
provide the Tranche Two Loan in the aggregate principal amount of $15,000,000
pursuant to Section 2.1.1(b).

“Tranche One Loan” means the term loan from the Lender in a principal amount of
$25,000,000 made to the Borrower on the Closing Date pursuant to
Section 2.1.1(a).

“Tranche Two Loan” means the term loan from the Lender in a principal amount of
$15,000,000 made to the Borrower pursuant to Section 2.1.1(b).

“Tranche Two Milestone” has the meaning set forth in Section 4.2.2.

“Tranche Two Milestone Notice” means written notice from the Borrower to the
Agent that the Tranche Two Milestone has occurred.

“UCC” means the Uniform Commercial Code as in effect in from time to time in the
State of New York.

“UK Share Charge Documents” means that certain Charge Over Shares, by Durata
B.V. in favor of the Agent, over the equity interests of Durata UK, and any
other documents and instruments reasonably requested by the Agent, in each case,
in form and substance reasonably acceptable to the Agent.

“Vicuron” means Vicuron Pharmaceuticals, Inc., a Delaware corporation.

“Wholly-Owned Subsidiary” means, as to any Subsidiary, all of the Stock and
Stock Equivalents of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by Parent and/or another Wholly-Owned Subsidiary of
Parent.

1.2. Interpretation. In the case of this Agreement and each other Loan Document,
(a) the meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms; (b) Annex, Exhibit, Schedule and Section
references in each Loan Document are to the particular Annex, Exhibit, Schedule
and Section of such Loan Document unless otherwise specified; (c) the term
“including” is not limiting and means “including but not limited to”; (d) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; (f) this Agreement and
the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, all of which are

 

13



--------------------------------------------------------------------------------

cumulative and each shall be performed in accordance with its terms; and
(g) this Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, Parent, the Lender and the
other parties hereto and thereto and are the products of all parties;
accordingly, this Agreement and the other Loan Documents, in each case, shall
not be construed against the Agent or the Lender merely because of the Agent’s
or the Lender’s involvement in their preparation.

 

Section 2. Credit Facilities.

2.1. Loans.

2.1.1. Loans. On the terms and subject to the conditions of this Agreement, the
Lender agrees to lend to the Borrower funds in an aggregate principal amount of
up to the Commitment, in installments as follows:

(a) on the Closing Date, the entire amount of its Tranche One Commitment, after
which the Tranche One Commitment shall terminate;

(b) within five (5) Business Days after receipt by the Agent from the Borrower
of the Tranche Two Milestone Notice, the entire amount of its Tranche Two
Commitment, after which the Tranche Two Commitment shall terminate in full; and

(c) within nine (9) months after the occurrence of the Tranche Two Milestone, at
the Borrower’s election, an amount set forth in Borrower’s written borrowing
request (“Borrowing Request”) and not to exceed the Delayed Draw Commitment,
after which the Delayed Draw Commitment shall terminate in full; provided that
the Borrowing Request must be received by Lender no later than noon Pacific time
three (3) Business Days prior to the date of such proposed borrowing.

2.1.2. General. No portion of the Loans may be re-borrowed once repaid. The
proceeds of the Tranche One Loan shall be used to repay and terminate the
Existing Obligations in full concurrently with the incurrence of the Tranche One
Loan and for general corporate purposes, in each case, in compliance with the
Loan Documents and Applicable Law. The Second Tranche Loan shall be used for
general corporate purposes, in compliance with the Loan Documents and Applicable
Law. The Delayed Draw Term Loan shall be used for general corporate purposes, in
compliance with the Loan Documents and Applicable Law.

2.2. Loan Accounting.

2.2.1. Recordkeeping. The Agent, on behalf of the Lender, shall record in its
records the date and amount of the Loans made by the Lender, accrued interest
and each repayment of principal or interest thereon. The aggregate unpaid
principal amount so recorded shall be rebuttably presumptive evidence of the
principal amount of the Loans owing and unpaid. The failure to so record any
such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Borrower hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.

2.2.2. Notes. At the request of the Lender, the Loans shall be evidenced by one
or more Notes, with appropriate insertions, payable to the order of the Lender
in a face principal amount equal to the Loans and payable in such amounts and on
such dates as are set forth herein.

 

14



--------------------------------------------------------------------------------

2.3. Interest.

2.3.1. Interest Rate.

(a) The Borrower promises to pay interest on the unpaid principal amount of the
Tranche One Loan (i) for the period commencing on the Closing Date and ending on
the date of the occurrence of the Tranche Two Milestone, at a rate payable in
cash per annum equal to 14.00% and (ii) for the period commencing on the date of
the occurrence of the Tranche Two Milestone until such Loan is Paid in Full, at
a rate payable in cash per annum equal to 12.75%. The Borrower promises to pay
interest on the unpaid principal amount of (i) the Tranche Two Loan for the
period commencing on the borrowing date of the Tranche Two Loan and (ii) the
Delayed Draw Term Loan for the period commencing on the borrowing date of the
Delayed Draw Term Loan, in each case until such Loans are Paid in Full, at a
rate payable in cash per annum equal to 12.75%.

(b) The foregoing notwithstanding, (i) at any time an Event of Default exists,
the interest rate then applicable to the Loans shall automatically be increased
by two percent (2.00%) per annum (any such increased rate, the “Default Rate”)
and (ii) any such increase may thereafter be rescinded by the Lender. In the
event that the Obligations are not Paid in Full as of the Maturity Date, or in
the event that the Obligations shall be declared or shall become due and payable
pursuant to Section 8.2, the Obligations shall bear interest subsequent thereto
at the Default Rate and such interest shall be payable in cash on demand. In no
event shall interest or other amounts payable by the Borrower to the Lender
hereunder exceed the maximum rate permitted under Applicable Law, and if any
such provision of this Agreement is in contravention of any such law, (x) any
amounts paid hereunder shall be deemed to be and shall be applied against the
principal amount of the Obligations to the extent necessary such that the
amounts paid hereunder do not exceed the maximum rate under Applicable Law and
(y) such provision shall otherwise be deemed modified as necessary to limit such
amounts paid to the maximum rate permitted under Applicable Law.

2.3.2. Interest Payments. Interest accrued on the Loans during the period from
the Closing Date until the Maturity Date shall accrue and be payable in cash
quarterly on each Interest Payment Date, in arrears, and, upon a prepayment of
the Loans in accordance with Section 2.4 and at maturity, in each such case, in
cash. After maturity and at any time an Event of Default exists, all accrued
interest on the Loans shall be payable in cash on demand at the rates specified
in Section 2.3.1.

2.3.3. Computation of Interest. Interest on the Loans shall be computed on the
basis of a 360-day year comprised of twelve 30-day months.

 

15



--------------------------------------------------------------------------------

2.4. Amortization; Prepayment.

2.4.1. Amortization. Commencing on the first Interest Payment Date following the
Interest-Only Period, the Borrower shall repay to the Agent for the account of
the Lender on each Interest Payment Date, an amortization payment, plus accrued
and unpaid interest, in respect of the outstanding Loans. Such amortization
payments shall be equal to the quotient of the product of (x) the principal
amount of the Term Loans as of the first Interest Payment Date following the end
of the Interest-Only Period and (y) the percentage applicable to the period in
which such amortization payment is made as set forth in the following schedule:

 

Fiscal Quarter Ending

   Percentage  

March 31, 2015

     1.25 % 

June 30, 2015

     1.25 % 

September 30, 2015

     1.25 % 

December 31, 2015

     1.25 % 

March 31, 2016

     5 % 

June 30, 2016

     5 % 

September 30, 2016

     5 % 

December 31, 2016

     5 % 

March 31, 2017

     8.75 % 

June 30, 2017

     8.75 % 

September 30, 2017

     8.75 % 

December 31, 2017

     8.75 % 

March 31, 2018

     10 % 

June 30, 2018

     10 % 

September 30, 2018

     10 % 

October 31, 2018

     10 % 

If the Delayed Draw Term Loan is funded on or after March 31, 2015, the funded
portion of the Delayed Draw Term Loan shall instead amortize in equal amounts
over the remaining amortization payments during such year to achieve an
amortization rate for such year of 5%. Each amortization payment hereunder shall
be applied pro rata according to the respective outstanding principal amounts of
the Term Loans.

2.4.2. Voluntary Prepayment. The Borrowers may, on at least three (3) Business
Days’ written notice to the Agent, not later than 12:00 noon New York City time
on such day, prepay the Loans in whole or in part (together with the applicable
Prepayment Premium and accrued and unpaid interest to the date of prepayment on
such prepaid amount); provided, however, that each partial prepayment that is
not of the entire outstanding amount of any Loan shall be in an aggregate amount
that is an integral multiple of $1,000,000.

 

16



--------------------------------------------------------------------------------

2.5. Payment Upon Maturity. The Loans shall be Paid in Full on the Maturity
Date.

2.6. Making of Payments. All payments on the Loans in accordance with this
Agreement, including any payment in respect of the Prepayment Premium and all
payments of fees and expenses, shall be made by the Borrower to the Agent
without setoff, recoupment or counterclaim and in immediately available funds,
in United States Dollars, by wire transfer to the account of the Agent specified
by the Agent, in any case, not later than 3:00 p.m. New York City time on the
date due, and funds received after that hour shall be deemed to have been
received by the Agent on the following Business Day. The Agent shall promptly
remit to the Lender all payments received in collected funds by the Agent for
the account of such Lender.

2.7. Application of Payments and Proceeds. Each prepayment of the outstanding
Loans pursuant to Section 2.4.2 shall be applied pro rata to the remaining
principal repayment installments of the Loans.

2.8. Payment Dates. If any payment of principal of or interest on a Loan, or of
any fees, falls due on a day which is not a Business Day, then such payment
shall be made on the Business Day immediately preceding such Interest Payment
Date.

2.9. Set-off. The Borrowers agree that the Agent and the Lender have all rights
of set-off and bankers’ lien provided by Applicable Law, and in addition
thereto, the Borrowers agree that at any time an Event of Default has occurred
and is continuing, the Agent and the Lender may apply to the payment of any
Obligations of the Borrowers hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Borrowers then or
thereafter maintained with the Agent or such Lender.

2.10. Currency Matters. All amounts payable under this Agreement and the other
Loan Documents to the Agent and the Lender shall be payable in Dollars.

2.11. Fees.

2.11.1. Closing Fee. As consideration for the agreements of the Lender
hereunder, the Borrowers agree, jointly and severally, to pay to the Lender, for
its own account, on or prior to the Closing Date, the Closing Fee.

2.11.2. Change of Control Fee. Upon the occurrence of a Change of Control on or
before the date of the repayment in full of the Obligations (other than
contingent indemnification obligations and other obligations that by the express
terms of this Agreement survive the repayment of the Loans) (on the Maturity
Date, by prepayment pursuant to Section 2.4.2 or in the event that the
Obligations shall be declared or shall become due and payable pursuant to
Section 8.2), the Borrowers agree to pay to the Lender, for its own account, a
change of control fee equal to [**]% of the sum of (i) the full principal amount
of the Tranche One Loan, (ii) if borrowed, the full principal amount of the
Tranche Two Loan and (iii) if borrowed, the full principal amount of the Delayed
Draw Term Loan which was borrowed by the Borrowers. For the avoidance of doubt,
the change of control fee described in the immediately preceding sentence shall
be paid in addition to any Prepayment Premium.

 

17



--------------------------------------------------------------------------------

Section 3. Yield Protection.

3.1. Taxes.

(a) All payments of principal and interest on the Loan and all other amounts
payable under any Loan Document shall be made free and clear of and without
deduction or withholding for any present or future income, excise, stamp,
documentary, property or franchise taxes or other taxes, fees, duties, levies,
withholdings (including backup withholding) or other charges of any nature
whatsoever imposed by any taxing authority, including any interest, additions to
tax or penalties applicable thereto (“Taxes”), except as required by Applicable
Law. If any withholding or deduction from any payment to be made by any Loan
Party hereunder is required in respect of any Taxes pursuant to any Applicable
Law (as determined in the good faith reasonable discretion of the applicable
Loan Party or the Agent), then the applicable Loan Party shall: (i) timely pay
directly to the relevant taxing authority the full amount required to be so
withheld or deducted; (ii) within thirty (30) days after the date of any such
payment of Taxes, forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such relevant
taxing authority; and (iii) in the case of Indemnified Taxes pay to the Agent
for the account of the Lender such additional amount or amounts as is necessary
to ensure that the net amount actually received by the Lender will equal the
full amount the Lender would have received had no such withholding or deduction
for Indemnified Taxes (including withholdings and deductions applicable to any
additional sums payable under this Section 3.1) been required.

(b) The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.

(c) The Borrowers shall jointly and severally reimburse and indemnify, within 10
days after receipt of written demand therefor (with copy to the Agent), the
Agent and the Lender for all Indemnified Taxes (including any additional
Indemnified Taxes imposed by any jurisdiction on amounts payable under this
Section 3.1) paid by the Agent or the Lender, or required to be withheld or
deducted from a payment to the Agent or the Lender, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted. A certificate of the Agent or the Lender (or of
the Agent on behalf of the Lender) claiming any compensation under this clause
(c), setting forth the amounts to be paid thereunder and delivered to the
Borrowers with a copy to the Agent, shall be conclusive, binding and final for
all purposes, absent manifest error.

(d) On or prior to the date it becomes a party to this Agreement, and from time
to time thereafter as required by law or reasonably requested in

 

18



--------------------------------------------------------------------------------

writing by the Borrowers, the Lender (including for purposes of this
Section 3.1(d), any assignee of the Lender that becomes a party to this
Agreement) shall (but only so long as the Lender remains lawfully able to do so)
provide the Borrowers with such properly completed and executed documents and
forms as prescribed by Applicable Law or reasonably requested by a Borrower in
order for the Loan Parties to determine if the Lender is subject to withholding
or information reporting requirements and if the Lender is entitled to an
exemption from or reduction of withholding Tax, to permit payments to the Lender
to be made without withholding or at a reduced rate of withholding on payments
pursuant to this Agreement or any other Loan Document. Notwithstanding anything
to the contrary in the preceding sentence, the completion, execution and
submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense, would be disadvantageous to
such Lender in any material respect (including any material prejudice to the
legal or commercial position of such Lender) or would require such Lender to
disclose information it reasonably deems confidential. The Lender agrees that if
any form of certification it previously delivered pursuant to this
Section 3.1(d) expires or becomes obsolete or inaccurate in any respect, it
shall promptly update such form or certification.

(e) If the Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, the Lender
shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section with respect to the taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by the Lender, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund), provided that the Borrowers, upon the request of the
Lender, agrees to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to the Lender in the event the Lender is required to repay such refund to such
taxing authority. Notwithstanding anything to the contrary in this paragraph
(e), in no event will the Lender be required to pay any amount to the Borrowers
pursuant to this paragraph (e) the payment of which would place the Lender in a
less favorable net after-Tax position than the Lender would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
(e) shall not be construed to require the Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

(f) The provisions of this Section 3.1 shall survive the resignation or
replacement of the Agent, assignment of rights by a Lender, and termination of
this Agreement and repayment of all Obligations.

 

19



--------------------------------------------------------------------------------

3.2. Increased Cost.

(a) If, after the Closing Date, the adoption or taking effect of, or any change
in, any Applicable Law, rule, regulation or treaty, or any change in the
interpretation or administration of any Applicable Law, rule, regulation or
treaty by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Lender
with any request, rule, guideline or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency: (i) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the FRB), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by the Lender; (ii) subject the
Lender or the Agent to any Taxes (other than Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes, Indemnified Taxes and
Connection Income Taxes); or (iii) shall impose on the Lender any other
condition affecting its Loan, its Note or its obligation to make the Loan; and
the result of anything described in clauses (i) through (iii) above is to
increase the cost to (or to impose a cost on) such Lender of making or
maintaining its Loan, or to reduce the amount of any sum received or receivable
by such Lender under this Agreement or under its Note with respect thereto,
then, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Borrowers shall, jointly and severally, pay directly to the Lender
such additional amount as will compensate the Lender for such increased cost or
such reduction.

(b) If the Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any Applicable Law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by the Lender or any
Person controlling the Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on the Lender’s or such controlling Person’s capital as a consequence of
such Lender’s Commitments hereunder to a level below that which the Lender or
such controlling Person could have achieved but for such change, adoption,
phase-in or compliance (taking into consideration the Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by the Lender or such controlling Person to be material, then from time
to time, upon demand by the Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Borrowers shall, jointly and severally, pay to the Lender such
additional amount as will compensate the Lender or such controlling Person for
such reduction.

 

20



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Applicable Law, regardless of the date enacted, adopted, issued or implemented.

3.3. Mitigation of Circumstances. The Lender shall promptly notify the Borrowers
and the Agent of any event of which it has knowledge which will result in, and
will use commercially reasonable efforts available to it (and not, in such
Lender’s sole judgment, otherwise disadvantageous to such Lender) to mitigate or
avoid, any obligation by the Borrowers to pay any amount pursuant to Section 3.1
or 3.2; provided, that this Section 3.3 shall not apply to, or operate to
prevent, any assignment of the Loan and the rights and obligations of the Lender
pursuant to Section 10.13. The Borrowers hereby, jointly and severally, agree to
pay all reasonable costs and expenses incurred by the Lender in connection with
this Section 3.3.

3.4. Conclusiveness of Statements; Survival. Determinations and statements of
the Lender pursuant to Sections 3.1 or 3.2 shall be conclusive absent
demonstrable error provided that the Lender or the Agent provided the Borrowers
with written notification of such determinations and statements. The Lender may
use reasonable averaging and attribution methods in determining compensation
under Sections 3.1 or 3.2 and the provisions of such Sections shall survive
repayment of the Loan, cancellation of the Notes and termination of this
Agreement.

 

Section 4. Conditions Precedent.

4.1. Tranche One Loan. The obligation of the Lender to make the Tranche One Loan
on the Closing Date is subject to the following conditions precedent, each of
which shall be satisfactory in all respects to the Agent and the Lender:

4.1.1. Delivery of Loan Documents. Parent and each Borrower shall have delivered
the following documents in form and substance satisfactory to the Agent (and, as
applicable, duly executed by all Persons named as parties thereto and dated the
Closing Date or an earlier date satisfactory to the Agent):

(a) Agreement. This Agreement.

(b) Notes. A Note in respect of the Tranche One Loan.

(c) Collateral Documents. Except as permitted by Section 6.11, the Security
Agreement and all other Collateral Documents, and all instruments, documents,
certificates and agreements executed or delivered pursuant thereto (including
pledged equity and limited liability company interests in Parent’s Subsidiaries,
if any, with undated irrevocable transfer powers executed in blank), in each
case, executed and delivered by each Loan Party and each other Person named as a
party thereto.

 

21



--------------------------------------------------------------------------------

(d) Financing Statements. Except as permitted by Section 6.11, properly
completed Uniform Commercial Code financing statements and other filings and
documents required by law or the Loan Documents to provide the Agent perfected
first priority Liens (subject only to Permitted Liens) in the Collateral.

(e) Lien Searches. Copies of Uniform Commercial Code search reports listing all
effective financing statements or equivalent filings filed against any Loan
Party, with copies of such financing statements and filings; and copies of
Patent, Trademark, Copyright and Internet Domain Name search reports.

(f) Authorization Documents. For each Loan Party, such Person’s (i) charter (or
similar formation document), certified as of a recent date by the appropriate
Governmental Authority (as applicable) in its jurisdiction of incorporation (or
formation), (ii) if this concept exists in the relevant jurisdiction, good
standing certificates (or the equivalent thereof) in its jurisdiction of
incorporation (or formation) and in each other jurisdiction where such Loan
Party is qualified to conduct business, in each case, dated as of a recent date,
(iii) limited liability company agreement, partnership agreement or bylaws (or
equivalent governing document) (as applicable), (iv) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby, and (v) signature and incumbency
certificates of its directors and/or officers executing any of the Loan
Documents, all certified by its secretary or an assistant secretary (or similar
officer) as being in full force and effect without modification.

(g) Opinions of Counsel. Opinions of counsel for the Parent and each other Loan
Party, in form and substance reasonably requested by the Agent.

(h) Insurance. Certificates or other evidence of insurance in effect as required
by Section 6.3(b), with endorsements naming the Agent as lenders’ loss payee
and/or additional insured, as applicable to be delivered no later than 30 days
after the Closing Date.

(i) Chattel Paper. Except as permitted by Section 6.11, any tangible chattel
paper (or any other instrument (other than checks received in the ordinary
course of business) evidencing any account of any Loan Party) held by any Loan
Party, accompanied by instruments of transfer or assignment duly executed in
blank, to be held by the Agent as Collateral pursuant to the Security Agreement.

4.1.2. Payment of Fees and Expenses. The Borrowers shall have paid, on or prior
to the Closing Date, (i) all reasonable fees and expenses owing and payable to
the Agent and the Lender as of the Closing Date, including the Closing Fee; and
(ii) subject to Section 10.3

 

22



--------------------------------------------------------------------------------

and without duplication, all reasonable fees, expenses and other amounts payable
set forth herein and reasonable costs and expenses incurred by the Agent and the
Lender in connection with the transactions contemplated hereby which are
required to be paid by the Borrowers, and shall provide evidence acceptable to
the Agent of each of the foregoing.

4.1.3. Representations and Warranties. Each representation and warranty by each
Loan Party contained herein or by each Loan Party in any other Loan Document to
which such Loan Party is a party, shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of the Closing Date.

4.1.4. No Default. No Default or Event of Default shall have occurred and be
continuing.

4.1.5. No Material Adverse Change. Since December 31, 2012, there has been no
event or occurrence that has had or could reasonably be expected to result in a
Material Adverse Effect.

4.1.6. Repayment of Existing Obligations. The Loan Parties shall have paid in
full, on or prior to the Closing Date, all Existing Obligations.

4.2. Tranche Two Loan. The obligation of the Lender to make the Tranche Two Loan
is subject to the following conditions precedent, each of which shall be
satisfactory in all respects to the Agent and the Lender:

4.2.1. Delivery of Trance Two Milestone Notice. The Borrower shall have
delivered the Tranche Two Milestone Notice in respect of the Tranche Two
Milestone.

4.2.2. Tranche Two Milestone. On or prior to December 31, 2014, the Borrower
shall have received marketing approval from the United States government of
dalbavancin (the “Tranche Two Milestone”). For the avoidance of doubt, if the
Tranche Two Milestone has not occurred on or prior to December 31, 2014, the
condition set forth in this Section 4.2.2 shall not be satisfied.

4.2.3. Payment of Fees and Expenses. The Borrowers shall have paid, on or prior
to the borrowing date of the Tranche Two Loan, (i) all fees and expenses owing
and payable to the Agent and the Lender as of such date and (ii) subject to
Section 10.3 and without duplication, all fees, expenses and other amounts
payable set forth herein and costs and expenses incurred by the Agent and the
Lender in connection with the transactions contemplated hereby which are
required to be paid by the Borrowers on or prior to such borrowing date, and
shall provide evidence acceptable to the Agent of each of the foregoing.

4.2.4. Representations and Warranties. Each representation and warranty by each
Loan Party contained herein or by in any other Loan Document to which such Loan
Party is a party shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the proposed
borrowing date of the Tranche Two Loan (except for any representations and
warranties that are expressly made as of a prior date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date).

 

23



--------------------------------------------------------------------------------

4.2.5. No Default. No Default or Event of Default shall have occurred and be
continuing.

4.2.6. No Material Adverse Change. Since December 31, 2012, there has been no
event or occurrence that has had or could reasonably be expected to result in a
Material Adverse Effect.

4.2.7. Note. The Borrowers shall have delivered a Note in respect of the Tranche
Two Loan, duly executed by each Borrower.

4.3. Delayed Draw Term Loan. The obligation of the Lender to make the Delayed
Draw Loan is subject to the following conditions precedent, each of which shall
be satisfactory in all respects to the Agent and the Lender:

4.3.1. Delivery of Borrowing Request. The Borrowers shall have delivered a
Borrowing Request in respect of the Delayed Draw Term Loan no later than noon
Pacific time at least five (5) Business Days prior to the proposed borrowing
date.

4.3.2. Tranche Two Milestone. On or prior to December 31, 2014, the Tranche Two
Milestone shall have occurred. For the avoidance of doubt, if the Tranche Two
Milestone has not occurred on or prior to December 31, 2014, the condition set
forth in this Section 4.3.2 shall not be satisfied.

4.3.3. Payment of Fees and Expenses. The Borrowers shall have paid, on or prior
to the borrowing date of the Delayed Draw Term Loan, (i) all reasonable fees and
expenses owing and payable to the Agent and the Lender as of such date and
(ii) subject to Section 10.3 and without duplication, all reasonable fees,
expenses and other amounts payable set forth herein and costs and expenses
incurred by the Agent and the Lender in connection with the transactions
contemplated hereby which are required to be paid by the Borrowers, and shall
provide evidence acceptable to the Agent of each of the foregoing.

4.3.4. Representations and Warranties. Each representation and warranty by each
Loan Party contained herein or by in any other Loan Document to which such Loan
Party is a party, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the proposed
borrowing date of the Delayed Draw Term Loan (except for any representations and
warranties that are expressly made as of a prior date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date).

4.3.5. No Default. No Default or Event of Default shall have occurred and be
continuing.

4.3.6. No Material Adverse Change. Since December 31, 2012, there has been no
event or occurrence that has had or could reasonably be expected to result in a
Material Adverse Effect.

4.3.7. Note. The Borrowers shall have delivered a Note in respect of the Delayed
Draw Term Loan, duly executed by each Borrower.

 

24



--------------------------------------------------------------------------------

Section 5. Representations and Warranties.

To induce the Agent and the Lender to enter into this Agreement and to induce
the Lender to advance the Loans hereunder, each Loan Party represents and
warrants to the Agent and the Lender as follows:

5.1. Organization. Each Borrower is a corporation validly existing and in good
standing under the laws of the Netherlands; and each other Loan Party is validly
existing and in good standing (as applicable) under the laws of the jurisdiction
of its organization; and each Loan Party is duly qualified to do business in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required (except where the failure to be so qualified in
such jurisdiction would not reasonably be expected to have a Material Adverse
Effect).

5.2. Authorization; No Conflict. Each Borrower and each other Loan Party is duly
authorized to execute and deliver each Loan Document to which it is a party,
each Borrower is duly authorized to borrow monies hereunder, the granting of the
security interests pursuant to the Collateral Documents is within the corporate
purposes of each Borrower and each other Loan Party thereto, and each Borrower
and each other Loan Party is duly authorized to perform its Obligations under
each Loan Document to which it is a party. The execution, delivery and
performance by each Borrower of this Agreement and by each Borrower and each
Loan Party of each Loan Document to which it is a party, and the borrowings by
the Borrowers hereunder, do not and will not (a) require any consent or approval
of any Governmental Authority (other than (i) any consent or approval which has
been obtained and is in full force and effect and (ii) recordings and filings in
connection with the Liens granted to the Agent under the Collateral Documents),
(b) conflict with (i) any provision of Applicable Law, (ii) the charter,
by-laws, limited liability company agreement, partnership agreement or other
organizational documents of any Loan Party or (iii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Loan Party or any of their respective properties or
(c) require, or result in, the creation or imposition of any Lien on any asset
of either Borrower or any other Loan Party (other than Liens in favor of the
Agent created pursuant to the Collateral Documents).

5.3. Validity; Binding Nature. Each of this Agreement and each other Loan
Document to which either Borrower or any other Loan Party is a party is the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

 

25



--------------------------------------------------------------------------------

5.4. Financial Condition. The unaudited consolidated financial statements of
Parent and its Subsidiaries (presented on a consolidated basis) as at June 30,
2013, and the audited consolidated financial statements of Parent and its
Subsidiaries (presented on a consolidated basis) as at December 31, 2012, have
been prepared in accordance with GAAP and present fairly the consolidated
financial condition of such Persons as at such dates and the results of their
operations for the periods then ended (except for the absence of footnotes and
subject to year-end adjustments). As of the Closing Date, Parent and its
Subsidiaries have no material liabilities other than as set forth on the
foregoing financial statements and other than reimbursement obligations with
respect to letters of credit.

5.5. No Material Adverse Change. Since December 31, 2012, there has been no
event or occurrence that has or could reasonably be expected to result in a
Material Adverse Effect.

5.6. Litigation. No litigation (including derivative actions), arbitration
proceeding or governmental investigation or proceeding is pending, or threatened
in writing, against any Loan Party or any of their respective properties which
(i) purport to affect or pertain to this Agreement, any other Loan Document or
any of the transactions contemplated hereby or (ii) that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement,
any other Loan Document, or directing that the transactions provided for herein
not be consummated as herein provided. As of the Closing Date, no Loan Party is
the subject of an audit or, to each Loan Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any requirement
of law.

5.7. Ownership of Properties; Liens. There are no Liens on the Collateral other
than those granted in favor of the Agent to secure the Obligations and Permitted
Liens. Each Borrower and each other Loan Party owns good and, in the case of
real property, marketable, title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
Intellectual Property) other than Permitted Liens.

5.8. Capitalization; Subsidiaries.

(a) Equity Interests. Except as set forth in Section 5.8 of the Disclosure
Letter, as of the Closing Date, Parent has no Subsidiaries and does not hold any
Capital Stock of any other Person. All Stock and Stock Equivalents of each Loan
Party are duly and validly issued and, in the case of each entity that is a
corporation, are fully paid and non-assessable, and, other than the Stock and
Stock Equivalents of Parent, are owned by Parent, directly or indirectly through
Wholly-Owned Subsidiaries. Each Loan Party is the record and beneficial owner
of, and has good and marketable title to, the Stock and Stock Equivalents
pledged by it to the Agent under the Collateral Documents, free of any and all
Liens, rights or claims of other persons, except the security interest created
by the Collateral Documents, and there are no outstanding warrants, options or
other

 

26



--------------------------------------------------------------------------------

rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Stock and Stock Equivalents. As of
the Closing Date, no Loan Party is engaged in any joint venture with any other
Person.

(b) No Consent of Third Parties Required. Other than with respect to consents
required by the Dutch Security Documents, no consent of any Person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary for
the creation, perfection or first priority status of the security interest of
the Agent in any Stock and Stock Equivalents pledged to the Agent for the
benefit of the Lender under the Collateral Documents or the exercise by the
Agent of the voting or other rights provided for in the Collateral Documents or
the exercise of remedies in respect thereof.

5.9. Pension Plans. No Loan Parties have any liability under ERISA and no Loan
Party sponsors any “pension plan” or has any liability subject to Title IV of
ERISA.

5.10. Compliance with Law; Investment Company Act; Other Regulated Entities.
Each Borrower and each other Loan Party possesses all necessary authorizations,
permits, licenses and approvals from all Governmental Authorities in order to
conduct their respective businesses as presently conducted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. All business and operations of each Borrower and each other Loan
Party complies with all applicable federal, state and local laws and
regulations, except where the failure so to comply could not reasonably be
expected to result in a Material Adverse Effect. Neither Borrower nor any other
Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company”, within the
meaning of the Investment Company Act of 1940. No Loan Party nor any Subsidiary
of any Loan Party is subject to regulation under any Federal or state statute,
rule or regulation limiting its ability to incur Debt, pledge its assets or
perform its Obligations under the Loan Documents.

5.11. Margin Stock. Neither Borrower nor any Loan Party is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock. No portion of the
Obligations is secured directly or indirectly by Margin Stock.

5.12. Taxes. Each Borrower and each other Loan Party has filed all federal,
state, provincial, local and foreign income, sales, goods and services,
harmonized sales and franchise and other material tax returns, reports and
statements (collectively, the “Tax Returns”) with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are or were required
to be filed. All such Tax Returns are true, correct and complete in all material
respects. All material Taxes reflected therein or otherwise due and payable have
been paid prior to the date on which any liability may be added thereto for
non-payment thereof, except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Loan Party, as applicable. As of the Closing
Date, no Tax Return is under audit or examination by any Governmental Authority
and no notice of such an audit or examination or any assertion of any claim for
Taxes has been given

 

27



--------------------------------------------------------------------------------

or made by any Governmental Authority. Proper and accurate amounts have been
withheld by each Loan Party, as applicable, from their respective employees for
all periods in material compliance with the tax, social security and
unemployment withholding provisions of Applicable Law and such withholdings have
been timely paid to the respective Governmental Authorities in accordance with
Applicable Law. As of the Closing Date, no Loan Party has been a member of an
affiliated, combined or unitary group, other than a group of which a Loan Party
is the common parent, or has liability for Taxes of any other person (other than
customary indemnification obligations contained in commercial agreements not
principally related to Taxes (including credit or other commercial lending
agreements, stock or asset purchase agreements, or arrangements with landlords,
lessors, customers and vendors).

5.13. Solvency. Both immediately before and after giving effect to (a) the Loan
made on or prior to the date this representation and warranty is made or remade,
(b) the disbursement of proceeds of such Loan, and (c) the payment and accrual
of all transaction costs in connection with the foregoing, with respect to
Parent and each other Loan Party, on a consolidated basis, (i) the fair value of
the assets of Parent and each other Loan Party, on a consolidated basis, is
greater than the amount of the liabilities (including disputed, contingent and
unliquidated liabilities) of Parent and each other Loan Party, on a consolidated
basis, as such value is established and liabilities evaluated, (ii) the present
fair saleable value of the assets of Parent and each other Loan Party, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability on the debts of Parent and each other Loan Party, on a
consolidated basis, as they become absolute and matured, (iii) Parent and each
other Loan Party, on a consolidated basis, are able to realize upon their assets
and pay their debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business,
(iv) neither Parent nor any other Loan Party intends to incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature,
(v) neither Parent nor any other Loan Party is engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute unreasonably small capital, and (vi) each of
Parent and its Subsidiaries are “solvent” within the meaning given that term and
similar terms under applicable laws relating to bankruptcy, insolvency and
fraudulent transfers and conveyances.

5.14. Environmental Matters. The on-going operations of the Borrower and each
other Loan Party comply in all respects with all Environmental Laws, except such
non-compliance which could not (if enforced in accordance with Applicable Law)
reasonably be expected to result in a Material Adverse Effect. Each Borrower and
each other Loan Party have obtained, and maintained in good standing, all
licenses, permits, authorizations and registrations required under any
Environmental Law and necessary for their respective ordinary course operations,
and each Borrower and each other Loan Party are in compliance with all material
terms and conditions thereof, except in each case where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. None of
the Borrowers, any other Loan Party or any of their respective properties or
operations is subject to any outstanding written order from or agreement with
any federal, state or local Governmental Authority, nor subject to any judicial
or docketed administrative proceeding, nor subject to any indemnification
agreement or other contractual obligation in each case that could reasonably be
expected to have a Material Adverse Effect, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. There are no Hazardous Substances or
other environmental conditions or circumstances existing with respect to any
property, or arising from operations prior to the Closing Date, of either

 

28



--------------------------------------------------------------------------------

Borrower or any other Loan Party that could reasonably be expected to result in
a Material Adverse Effect. Neither Borrower nor any other Loan Party has any
underground or above ground storage tanks that are not properly registered or
permitted under applicable Environmental Laws or that are leaking or disposing
of Hazardous Substances.

5.15. Insurance. Each Borrower and each other Loan Party and their respective
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of Parent, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where each Borrower or
such other Loan Party operates. A true and complete listing of such insurance as
of the Closing Date, including issuers and coverages, is set forth in
Section 5.15 of the Disclosure Letter.

5.16. Information. All information heretofore or contemporaneously herewith
furnished in writing by either Borrower or any other Loan Party to the Agent or
the Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of either Borrower or any Loan Party to the Agent or
the Lender pursuant hereto or in connection herewith will be, taken together
with all such other information, true and accurate in every material respect on
the date as of which such information is dated or certified, and none of such
information is or will be incomplete, taken together with all such other
information, by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Agent and the Lender that any projections and forecasts
provided by Parent are based on good faith estimates and assumptions believed by
Parent to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results).

5.17. Intellectual Property. Each Loan Party owns, or is licensed or otherwise
has the right to use, all Intellectual Property necessary to conduct its
business as currently conducted except for such Intellectual Property the
failure of which to own or have a license or other right to use would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of each Loan Party, (a) the conduct
and operations of the businesses of each Loan Party do not, and the anticipated
products and Intellectual Property applications of the Loan Parties will not,
infringe upon, misappropriate, dilute or violate any Intellectual Property owned
by any other Person and (b) no other Person has contested any right, title or
interest of any Loan Party in any Intellectual Property or any anticipated
products and applications derived or expected to be derived therefrom, other
than, in each case, as cannot reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. The Intellectual Property of the Loan
Parties is sufficient, and conveys adequate rights, title and interests, for
each Borrower and other Loan Parties to develop and commercialize its
anticipated products and Intellectual Property applications.

5.18. Labor Matters. Neither Borrower nor any other Loan Party is subject to any
labor or collective bargaining agreement. There are no existing or threatened
strikes, lockouts or other labor disputes involving either Borrower or any other
Loan Party that individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Hours worked by

 

29



--------------------------------------------------------------------------------

and payment made to employees of either Borrower and the other Loan Parties are
not in violation of the Fair Labor Standards Act or any other Applicable Law,
rule or regulation dealing with such matters.

5.19. No Default. No Loan Party is in default under or with respect to any
contractual obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse Effect.

5.20. Foreign Assets Control Regulations and Anti-Money Laundering.

5.20.1. OFAC. Each Loan Party is and will remain in compliance in all material
respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”) and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to any of the foregoing. No Loan Party (i) is a
Person designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List, a
Terrorist List or a foreign government that is the target of U.S. economic
sanctions prohibitions such that the entry into, or performance under, this
Agreement or any other Loan Document would be prohibited under U.S. law.

5.20.2. Patriot Act. The Loan Parties are in compliance in all material respects
with (a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (b) the Patriot Act. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

5.21. [Reserved].

5.22. Internal Controls. Parent acknowledges that its management is responsible
for establishing and maintaining effective internal control over financial
reporting and assessing the effectiveness of internal control over financial
reporting. Parent has performed an evaluation and made an assessment of the
effectiveness of the Company’s internal control over financial reporting as of
December 31, 2012. Based on Parent’s assessment, Parent has concluded that it
maintained effective internal control over financial reporting as of
December 31, 2012.

 

30



--------------------------------------------------------------------------------

Section 6. Affirmative Covenants.

Until all Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted and other obligations that
by the express terms of this Agreement survive the repayment of the Loans) are
Paid in Full, each Loan Party agrees that, unless at any time the Lender shall
otherwise expressly consent in writing, it will:

6.1. Information. Furnish to the Agent and the Lender:

6.1.1. Annual Report. Promptly when available and in any event within 90 days of
the end of each Fiscal Year of Parent beginning with the Fiscal Year ending
December 31, 2013, the audited consolidated financial statements of Parent and
its Subsidiaries as at the end of such Fiscal Year prepared on a basis
consistent with GAAP.

6.1.2. Quarterly Reports. Commencing with respect to the first Fiscal Quarter of
2014, promptly when available and in any event within 45 days of the end of such
Fiscal Quarter and each subsequent Fiscal Quarter (except in each case for the
fourth Fiscal Quarter of any Fiscal Year of the Parent), a consolidated balance
sheet of Parent and its Subsidiaries as of the end of such fiscal quarter,
together with consolidated statements of income and cash flows for such period
prepared on a basis consistent with GAAP, and a management discussion and
analysis relating to such information in reasonable detail, together with a
comparison with the corresponding period of the previous Fiscal Year, certified
by the chief financial officer of Parent pursuant to a Compliance Certificate.

6.1.3. [Reserved.]

6.1.4. Compliance Certificate. Contemporaneously with the furnishing of the
financial statements required pursuant to Sections 6.1.1 and 6.1.2, a duly
completed Compliance Certificate signed by the chief financial officer of Parent
to the effect that such officer has not become aware of any Event of Default or
Default that has occurred and is continuing or, if there is any such Event of
Default, describing it and the steps, if any, being taken to cure it, and
providing such other information as required thereby.

6.1.5. Notice of Default; Litigation; ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Borrowers or the applicable Loan Party affected thereby with
respect thereto:

(a) the occurrence of an Event of Default or a Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrowers to the Lender which has been instituted or
is threatened in writing against a Borrower or any other Loan Party, or to which
any of the properties of any thereof is subject, which could reasonably be
expected to have a Material Adverse Effect;

(c) any cancellation or material change in coverage in any insurance maintained
by a Borrower or any other Loan Party; or

(d) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim, (ii) the enactment or effectiveness of any
law, rule or regulation, (iii) any violation or noncompliance with any law or
(iv) any breach or non-performance of, or any default under, any contractual
obligation of any Loan Party) which could reasonably be expected to have a
Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

6.1.6. [Reserved.]

6.1.7. Budgets. As soon as practicable, and in any event not later than 31 days
after the commencement of each Fiscal Year, a consolidated budget of Parent and
its Subsidiaries for such Fiscal Year (including quarterly operating and cash
flow budgets), accompanied by a certificate of the chief financial officer of
Parent to the effect that (a) such budget was prepared by Parent, in good faith,
(b) Parent has a reasonable basis for the assumptions contained in such budget
and (c) such budget has been prepared in accordance with such assumptions.

6.1.8. Other Information. Promptly from time to time, such other information
concerning either Borrower and any other Loan Party as the Lender or the Agent
may reasonably request.

6.2. Books; Records; Inspections. Keep, and cause each Loan Party to keep, its
books and records in accordance with sound business practices sufficient to
allow the preparation of financial statements in accordance with GAAP; permit,
and cause each Loan Party to permit (but no more than once per year unless an
Event of Default has occurred and is continuing), the Agent or any
representative of the Agent to inspect, at any reasonable time and with
reasonable notice (or at any time without notice if an Event of Default exists),
the properties and operations of such Loan Party; and permit (but no more than
once per year unless an Event of Default has occurred and is continuing), and
cause each Loan Party to permit, at any reasonable time and with reasonable
notice (or at any time without notice if an Event of Default exists), the Agent
or any representative of the Agent to visit any or all of its offices, to
discuss its financial matters with its directors or officers and its independent
auditors, if any (and Parent hereby authorizes such independent auditors, if
any, to discuss such financial matters with the Lender or the Agent or any
representative thereof), and to examine (and, at the expense of the Borrowers or
the applicable Loan Party, photocopy extracts from) any of its books or other
records; and permit, and cause each Loan Party to permit, the Agent and its
representatives to inspect (but no more than once per year unless an Event of
Default has occurred and is continuing), at any reasonable time and with
reasonable notice (or at any time without notice if an Event of Default exists),
the Collateral and other tangible assets of such Loan Party, to perform
appraisals of the equipment of such Loan Party, and to inspect, audit, check and
make copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
any Collateral, for purposes of or otherwise in connection with conducting a
review, audit or appraisal of such books and records.

6.3. Maintenance of Property; Insurance; Intellectual Property.

(a) Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of either Borrower or such other Loan Party (other
than Intellectual Property) in good working order and condition, ordinary wear
and tear excepted.

 

32



--------------------------------------------------------------------------------

(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as shall be required by all laws,
governmental regulations and court decrees and orders applicable to it and such
other insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by similarly situated companies. Upon request of the
Agent, Parent shall furnish to the Agent a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by Parent
and each other Loan Party. Parent shall cause each issuer of an insurance policy
to provide the Agent with an endorsement (i) showing the Agent as a loss payee
with respect to each policy of property or casualty insurance and naming the
Agent as an additional insured with respect to each policy of liability
insurance and (ii) providing that 30 days’ notice will be given to the Agent
prior to any cancellation of such policy (except 10 days’ notice of cancellation
for non-payment). Upon request of the Agent, Parent will use commercially
reasonable efforts to execute and deliver to the Agent a collateral assignment,
in form and substance reasonably satisfactory to the Agent, of any business
interruption insurance policy maintained by the Loan Parties.

(c) Unless Parent provides the Agent with evidence of the continuing insurance
coverage required by this Agreement, after request by the Agent, the Agent may
purchase insurance (to the extent of such insurance coverage as shall be
required by clause (b) above) at Parent’s expense to protect the Agent’s and the
Lender’s interests in the Collateral. This insurance may, but need not, protect
the Borrowers’ and each other Loan Party’s interests. The coverage that the
Agent purchases may, but need not, pay any claim that is made against the
Borrowers or any other Loan Party in connection with the Collateral. Parent may
later cancel any insurance purchased by the Agent, but only after providing the
Agent with evidence that Parent has obtained the insurance coverage required by
this Agreement. If the Agent purchases insurance for the Collateral, as set
forth above, Parent will be responsible for the costs of that insurance,
including interest and any other charges that may be imposed with the placement
of the insurance, until the effective date of the cancellation or expiration of
the insurance and the costs of the insurance may be added to the principal
amount of the Loan owing hereunder.

(d) Each Loan Party and each of its Subsidiaries shall: (i) use commercially
reasonable efforts to protect, defend and maintain the validity and
enforceability of its Intellectual Property that is material to its business;
(ii) promptly advise the Agent in writing of material infringement of which it
is aware by a third party of its Intellectual Property; and (iii) not allow any
Intellectual Property material to its business to be abandoned, forfeited or
dedicated to the public without the Agent’s prior written consent; provided,
that the Agent’s consent shall not be required if such Loan Party’s decision to
abandon the prosecution of or otherwise not maintain such Intellectual Property
is made for strategic business reasons and such Intellectual Property is not
registered in the United States, the United Kingdom, France, Spain, Italy or
Germany.

 

33



--------------------------------------------------------------------------------

6.4. Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities. (a) Comply, and cause each other Loan Party to comply, with all
Applicable Laws, rules, regulations, decrees, orders, judgments, licenses and
permits and all indentures, agreements and other instruments binding upon it or
its property, except where failure to comply could not reasonably be expected to
have a Material Adverse Effect; (b) without limiting clause (a) above, ensure,
and cause each other Loan Party to ensure, that no Loan Party is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by OFAC, Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order 13224, any related enabling legislation or any other similar
Executive Orders; (c) without limiting clause (a) above, comply and cause each
other Loan Party to comply, with all applicable Bank Secrecy Act and anti-money
laundering laws and regulations; and (d) timely prepare and file all material
Tax Returns required to be filed by Applicable Law and pay, and cause each other
Loan Party to pay, prior to delinquency, all material Taxes against it or any of
its property, as well as claims of any kind which, if unpaid, could become a
Lien on any of its property; provided that the foregoing shall not require the
Borrowers or any other Loan Party to pay any such Tax or charge so long as it
shall promptly contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

6.5. Maintenance of Existence. Maintain and preserve, and (subject to
Section 7.4) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing (as applicable) in the jurisdiction of its
organization and (b) its qualification to do business and good standing (as
applicable) in each jurisdiction where the nature of its business makes such
qualification necessary, other than in the case of this clause (b) any such
jurisdiction where the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect.

6.6. Environmental Matters. If any release or disposal of Hazardous Substances
shall occur or shall have occurred on or from any real property of either
Borrower or any other Loan Party, cause, or direct the applicable Loan Party to
cause, the prompt containment and removal of such Hazardous Substances and the
remediation of such real property or other assets as is necessary to comply in
all material respects with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Loan Party to, comply
with each Applicable Law and judicial or administrative order requiring the
performance at any real property by such Borrower or any other Loan Party of
activities in response to the release or threatened release of a Hazardous
Substance. If any violation of any Environmental Law shall occur or shall have
occurred at any real property of either Borrower or any other Loan Party or
otherwise in connection with their operations, cause, or direct the applicable
Loan Party to cause, the prompt correction of such violation.

6.7. Further Assurances.

(a) General Assurances. Promptly upon request by the Agent, the Loan Parties
shall (and, subject to the limitations hereinafter set forth, shall cause each
of their Subsidiaries to) take such additional actions as the Agent may

 

34



--------------------------------------------------------------------------------

reasonably require from time to time in order (i) to subject to the Liens
created by any of the Collateral Documents any of the properties, rights or
interests, whether now owned or hereafter acquired, covered or intended to be
covered by any of the Collateral Documents, (ii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iii) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and the Lender the
rights granted or now or hereafter intended to be granted to the Agent and the
Lender under any Loan Document or under any other document executed in
connection therewith. Notwithstanding the foregoing, no additional actions shall
be required with respect to Intellectual Property other than Intellectual
Property registered with any United States Governmental Authority or with any
Governmental Authority in the United Kingdom, France, Spain, Italy and Germany.

(b) Subsidiaries. Without limiting the generality of the foregoing and except as
otherwise approved in writing by the Lender, the Loan Parties shall cause each
of their Subsidiaries, including any such Subsidiary formed or acquired after
the Closing Date, to guaranty the Obligations and cause each such Subsidiary to
grant to the Agent, for the benefit of the Agent and the Lender, a security
interest in, subject to the limitations set forth herein or set forth in the
Security Agreement, all of such Subsidiary’s property to secure such guaranty,
in each case pursuant to the execution and delivery of a Subsidiary Guaranty and
a joinder to the Security Agreement and such other documents as may be
reasonably requested, each in form and substance reasonably satisfactory to the
Agent; provided, however that Durata UK shall not be required to execute and
delivery a Subsidiary Guaranty. Furthermore and except as otherwise approved in
writing by the Lender, each Borrower shall, and shall cause each of its
Subsidiaries to, pledge all of the Stock and Stock Equivalents of each of its
Subsidiaries to the Agent for the benefit of the Agent and the Lender, to secure
the Obligations, in each case pursuant to documents in form and substance
reasonably satisfactory to the Agent. In connection with each pledge of Capital
Stock that is certificated, Parent and each Subsidiary shall deliver, or cause
to be delivered, to the Agent, irrevocable proxies and stock powers and/or
assignments, as applicable, duly executed in blank, in each case pursuant to
documents in form and substance reasonably satisfactory to the Agent.

(c) Collateral Access Agreements. Parent and each Loan Party shall be under an
ongoing obligation to use commercially reasonable efforts to obtain a Collateral
Access Agreement from the lessor of each leased property and bailee in
possession of any Collateral (other than Excluded Inventory) with a book value
in excess of $250,000 with respect to each location within the United States
(except in respect of the Hospira Facility occupied as of the Closing Date)
where such Collateral is stored or located, which Collateral Access Agreement
shall be in form and substance reasonably satisfactory to the Agent.

(d) Intellectual Property. In the event that any Loan Party shall acquire any
material registered Patent, Copyright or Trademark or register any

 

35



--------------------------------------------------------------------------------

material Patent, Copyright, Trademark, or other Intellectual Property with any
United States Governmental Authority or with any Governmental Authority in the
United Kingdom, France, Spain, Italy and Germany, or register any application
for, or license in respect of, any of the foregoing with such Governmental
Authority, Parent shall notify the Agent thereof within five (5) Business Days
after the last day of the fiscal quarter in which (or, with respect to any
Copyright, within five (5) Business Days after) such filing occurs and shall
promptly thereafter execute and deliver to the Agent, for the benefit of the
Lender, such Intellectual Property Security Agreements, in form and substance
substantially as set forth in Exhibit C hereto with respect to Intellectual
Property in the United States and otherwise in form and substance reasonably
acceptable to the Agent with respect to Intellectual Property outside of the
United States in order to secure and perfect the security interest in respect of
such Intellectual Property in the United States, the United Kingdom, France,
Spain, Italy and Germany. In no event shall any such Intellectual Property
Security Agreements contain covenants, representations or defaults that are
inconsistent with, or more detailed than, the provisions in Section 6.3(d) of
this Loan Agreement.

6.8. Internal Controls. The internal controls of Parent and each other Loan
Party over financial reporting will comply with Applicable Law in all material
respects.

6.9. Tranche Two Milestone Notice. As promptly as practicable and in any event
within five (5) Business Days after the occurrence of the Tranche Two Milestone,
the Borrowers shall deliver to Agent (i) the Tranche Two Milestone Notice and
(ii) a certificate of the Borrowers signed by the chief financial officer of the
Borrowers certifying as to the occurrence of the Tranche Two Milestone.

6.10. Conference Calls. After delivery of the financial statements pursuant to
Section 6.1.1 and 6.1.2, at the request of the Agent, cause its chief financial
officer or its vice president of finance and accounting to participate in
conference calls with the Agent and the Lender to discuss, among other things,
the financial condition of the Loan Parties and any financial or earnings
reports.

6.11. Post-Closing Obligations. Notwithstanding any provision herein or in any
other Loan Document to the contrary, to the extent not actually delivered on or
prior to the Closing Date, the Borrowers shall, and shall cause each applicable
to Loan Party:

(a) no later than 30 days after the Closing Date, the Borrowers shall have
delivered endorsements naming the Agent as lenders’ loss payee and/or additional
insured, as applicable, with respect to the insurance in effect as required by
Section 6.3(b);

(b) no later than 60 days after the Closing Date (or such later date as the
Agent may agree) the Borrowers shall have delivered fully executed Dutch
Security Documents and an opinion of counsel to the Borrowers in form and
substance reasonably satisfactory to the Agent;

 

36



--------------------------------------------------------------------------------

(c) except as permitted by Section 7.12 with respect to certain accounts not
subject to the requirement to deliver control agreements, no later than 10
Business Days after the Closing Date (or such later date as the Agent may agree)
deliver to the Agent full executed account control agreements for each deposit
account and securities account maintained by any Loan Party organized in the
United States, in form and substance reasonably satisfactory to Agent;

(d) within 10 Business Days after the Closing Date, the Borrowers shall have
delivered the UK Share Charge Documents, stock transfer forms and certified
copies of the share register to the Agent;

(e) within 10 Business Days after the Closing Date, the Borrowers shall have
delivered the stock certificates stock certificates of Vicuron and Durata UK to
the Agent;

(f) within 90 days after the Closing Date, each of the Borrowers shall have
either (i) transferred each of its primary operating accounts to an account
located in the United States and in respect of which it has delivered a Control
Agreement to Agent or (ii) notified bank account depositaries holding the
Borrowers’ primary operating accounts in the Netherlands of the Liens of the
Lenders and Agent and take such actions under Dutch law as would be reasonably
required to give the Lenders and the Agent and effective Lien on the Borrowers’
primary operating accounts in the Netherlands; provided, however, that this
Section 6.11(f) shall not apply to any primary operating account holding an
average balance of less than $500,000;

(g) no later than 10 days after the Closing Date, each foreign Loan Party shall
finalize its appointment of CT Corporation System as such Loan Party’s agent
where notices and demands to or upon such Loan Party in respect of this
Agreement, the Security Agreement, the Intellectual Property Security Agreements
(as defined in the Security Agreement) or the Subsidiary Guaranties may be
served (without prejudice to the right of the Agent or the Lender to serve
process in any other manner permitted by law); and

(h) no later than 10 days after the Closing Date, the Borrowers shall have
delivered the $75,000,000 Promissory Note from Durata C.V. to Parent dated
June 8, 2012 from Oxford Finance, LLC to the Agent.

 

Section 7. Negative Covenants.

Until the Obligations are Paid in Full, each Loan Party agrees that, unless at
any time the Lender shall otherwise expressly consent in writing (such consent
to be withheld in the Lender’s sole discretion), it will:

7.1. Debt. Not, and not suffer or permit any Loan Party or any other Subsidiary,
to, create, incur, assume or suffer to exist any Debt, except for the following:

(a) Obligations under this Agreement and the other Loan Documents;

 

37



--------------------------------------------------------------------------------

(b) Debt in respect of Capital Leases and purchase money Debt, in each case
incurred for the purpose of financing all or any part of the cost of acquiring,
repair, construction or improvement of fixed or capital assets; provided that
the aggregate principal amount of all such Debt at any time outstanding shall
not exceed $250,000;

(c) Debt of Parent to any Loan Party that is a Wholly-Owned Subsidiary of Parent
or Debt of any Loan Party that is a Wholly-Owned Subsidiary of Parent to Parent
or another Loan Party that is a Wholly-Owned Subsidiary of Parent;

(d) Debt described in Section 7.1 of the Disclosure Letter as of the Closing
Date, and any Permitted Refinancing thereof;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 7.4;

(f) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Debt is extinguished within 2
Business Days of notice to Parent or the relevant Subsidiary of its incurrence;

(g) Debt incurred in connection with the financing of insurance premiums in the
ordinary course of business;

(h) Unsecured Debt owing to Pfizer arising out of or in connection with that
certain Stock Purchase Agreement between Pfizer and Parent dated as of
December 11, 2009 not to exceed the aggregate principal amount of $25,000,000,
plus accrued or capitalized interest thereon; provided that no payments on
account of such Debt may be made during the term of this Agreement without the
Agent’s prior written consent, which may be withheld in Agent’s sole discretion;

(i) Debt in connection with Parent’s obligations under the Assistance Agreement
with respect to a grant to Parent in the amount of $2,250,000;

(j) guaranties by the Borrower of the Debt of any Loan Party that is a
Wholly-Owned Subsidiary of Parent or guaranties by any Subsidiary thereof of the
Debt of the Borrower in each case so long as such Debt is otherwise permitted
under this Section 7.1(a), (b), (e), (k) or (o);

(k) Subordinated Debt in an aggregate principal amount not to exceed $5,000,000;

(l) unsecured Debt to trade creditors incurred in the ordinary course of
business;

 

38



--------------------------------------------------------------------------------

(m) reimbursement obligations under corporate credit cards not to exceed
$250,000 in the aggregate at any time;

(n) reimbursement obligations with respect to letters of credit for the account
of lessors not to exceed $2,000,000 in the aggregate at any time;

(o) other Debt in an amount not to exceed $100,000 in the aggregate at any time
outstanding; and

(p) Debt incurred in connection with interest rate, foreign currency and other
swap arrangements that are entered into to mitigate risk and not for speculative
purposes.

7.2. Liens. Not, and not suffer or permit any Loan Party or any other Subsidiary
to, create or permit to exist any Lien on any of its real or personal
properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

(a) Liens for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty, or being diligently contested in good faith
by appropriate proceedings and for which it maintains adequate reserves in
accordance with GAAP; provided that no notice of any lien has been filed under
the IRC;

(b) (i) Liens of carriers, warehousemen, mechanics, customs brokers, landlords
and materialmen and other similar Liens imposed by law and (ii) Liens consisting
of pledges or deposits incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations for sums not more than 30 days overdue or being
diligently contested in good faith by appropriate proceedings and not involving
any deposits or advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP;

(c) Liens described in Section 7.2 of the Disclosure Letter as of the Closing
Date and the replacement, extension or renewal thereof upon or in the same
property subject thereto arising out of the Permitted Refinancing of the Debt
secured thereby;

(d) Liens securing Debt permitted by Section 7.1(b); provided, however, that any
such Lien (i) attaches only to the property being leased or financed and any
accessions thereto and proceeds thereof, and (ii) attaches to such property
within 60 days of the acquisition thereof and attaches solely to the property so
acquired and any accessions thereto and proceeds thereof;

(e) attachments, appeal bonds, judgments and other similar Liens in connection
with judgments the existence of which do not constitute an Event of Default;

 

39



--------------------------------------------------------------------------------

(f) easements, encroachments, rights of way, leases, subleases, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of Parent or
any Subsidiary;

(g) any interest or title of a lessor or sublessor under any lease (other than a
Capital Lease) or of a licensor or sublicensor under any license, in each case
permitted by this Agreement;

(h) leases, licenses, subleases or sublicenses granted to third parties in the
ordinary course of business which do not (i) interfere in any material respect
with, or materially detract from the value of, the business of Parent and its
Subsidiaries, taken as a whole, as determined by Parent in its reasonable,
good-faith business judgment or (ii) secure any Debt;

(i) Liens arising from precautionary uniform commercial code financing
statements filed under any lease (other than a Capital Lease) permitted by this
Agreement;

(j) Liens arising under the Loan Documents;

(k) bankers’ liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with deposit accounts or securities accounts held at such institutions solely to
secure payment of fees and similar costs and expenses;

(l) Liens on the Connecticut Assets;

(m) Liens securing cash collateral (or Cash Equivalent Investments) for Debt
incurred pursuant to Sections 7.1(m), (n), (o) and (p); and

(n) Liens arising from judgments that do not constitute an Event of Default.

7.3. Restricted Payments. Not, and not suffer or permit any Loan Party or any
other Subsidiary to, (i) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any Stock or Stock Equivalent issued by such Loan Party or
Subsidiary, (ii) purchase, redeem or otherwise acquire for value any Stock or
Stock Equivalent issued by such Loan Party or Subsidiary now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Debt that is subordinated by
its terms to the payment of the Obligations (except as permitted under the
applicable subordination agreement satisfactory to the Agent) (the items
described in clauses (i), (ii) and (iii) above are referred to as “Restricted
Payments”) except that (w) any Subsidiary of Parent may declare and pay
dividends to, repay intercompany debt owed to, or make internal profit-sharing
payments to, Parent or any other Loan Party that is a Wholly-Owned Subsidiary of
Parent, (x) (I) any Loan Party may purchase, redeem or acquire for value Stock
or Stock Equivalent issued by any Loan Party that is a Wholly Owned Subsidiary
of the

 

40



--------------------------------------------------------------------------------

Parent, and (II) Parent may make repurchases from any present or former
employee, director, officer or consultant (or the assigns, estate, heirs or
current or former spouses thereof) upon the death, disability or termination of
employment of such employee, director, officer or consultant provided such
repurchases do not exceed $1,000,000 in the aggregate per Fiscal Year and
(y) Parent may make cash payments in lieu of the issuance of fractional shares
upon such conversion or in connection with the exercise of warrants or similar
securities. For the avoidance of doubt, a capital contribution or other
Investment in respect of the Stock of the Borrowers or any Subsidiary of the
Parent shall not constitute a Restricted Payment.

7.4. Mergers; Consolidations; Asset Sales.

(a) Not, and not suffer or permit any Loan Party or any other Subsidiary to, be
a party to any merger, consolidation or amalgamation, except for any such
merger, amalgamation or consolidation (i) of a Borrower with the other Borrower,
of any Subsidiary of a Borrower into such Borrower (so long as such Borrower
survives such merger) or with any Loan Party that is a Wholly-Owned Subsidiary
of Parent (so long as a Loan Party that is a Wholly-Owned Subsidiary of Parent
survives such merger, amalgamation or consolidation), or (ii) in which the
Obligations shall be Paid in Full prior to or concurrently with the consummation
of such transaction.

(b) Not, and not suffer or permit any Loan Party or any other Subsidiary to,
sell, transfer, dispose of, convey or lease any of its assets or the Capital
Stock of any Loan Party (except for the Capital Stock of Parent) or any other
Subsidiary, or sell or assign with or without recourse any receivables (any such
transaction, a “Disposition”), except for (i) Dispositions of inventory,
worn-out or surplus equipment, all in the ordinary course of business, (ii) the
abandonment of Intellectual Property permitted pursuant to Section 6.3(d)(iii),
or other Disposition of Intellectual Property so long as the decision to Dispose
of such Intellectual Property is made for strategic business reasons and such
Intellectual Property is not registered in the United States, the United
Kingdom, France, Spain, Italy or Germany, (iii) Dispositions of cash and Cash
Equivalent Investments, (iv) licenses, sublicenses, leases or subleases
(including any license or sublicense of Intellectual Property) granted to third
parties in the ordinary course of business not interfering with the business of
the Loan Parties in any material respect as determined by Parent in its
reasonable business judgment, (v) the granting of Liens permitted under
Section 7.2, Restricted Payments permitted by Section 7.3, transactions
permitted by Section 7.4(a) and Investments permitted by Section 7.10,
(vi) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Loan Party provided the proceeds thereof are
promptly applied to repair or replace such assets (vii) other Dispositions not
to exceed $1,000,000 per year,(viii) Dispositions among Loan Parties and
(viii) Dispositions in which the Obligations shall be Paid in Full prior to or
concurrently with the consummation of such transaction.

(c) Not, and not suffer or permit any Loan Party or any other Subsidiary to,
sell, transfer, dispose of, convey or license any of its Intellectual Property
other than as permitted by the foregoing clauses (a) or (b) of this Section 7.4.

 

41



--------------------------------------------------------------------------------

7.5. Modification of Organizational Documents. Not waive, amend or modify, and
not suffer or permit any waiver, amendment or modification of, any term of the
charter, limited liability company agreement, partnership agreement, articles of
incorporation, by-laws or other organizational documents of either Borrower or
any other Loan Party, in each case except for those amendments and modifications
that do not materially adversely affect the interests of the Agent or the Lender
under the Loan Documents or in the Collateral (it being understood and agreed
that any adverse impact on the effectiveness or validity of any Collateral
Document or the Liens granted to the Agent thereunder shall each be deemed to
materially adversely affect such interests of the Agent and the Lender).

7.6. Use of Proceeds. Not use the proceeds of the Loan for any purposes other
than solely as expressly provided in Section 2.1.2.

7.7. Transactions with Affiliates. Not, and not suffer or permit any Loan Party
or any other Subsidiary to, enter into any transaction or arrangement with any
Affiliate of Parent, of any such Loan Party or of any such Subsidiary, except:

(a) Restricted Payments permitted by Section 7.3, intercompany loans among Loan
Parties permitted by Section 7.1(c), transactions permitted by Section 7.1(j),
(k), Section 7.4(a) and clause (viii) of Section 7.4(b) and Investments
permitted by Section 7.10(a), (b), (j) or (k);

(b) in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Loan Party or such Subsidiary; provided
that, in the case of this clause (b), such transaction shall be upon fair and
reasonable terms no less favorable to such Loan Party than would be obtained in
a comparable arm’s length transaction with a Person not an Affiliate of Parent;

(c) payment of compensation and benefits (including customary indemnities) to
officers, directors and employees of the Loan Parties or another Subsidiary for
actual services rendered to the Loan Parties or such Subsidiary in the ordinary
course of business;

(d) Investments permitted pursuant to Section 7.10(h) and (i);

(e) advances for reasonable travel and entertainment expenses and reasonable
relocation costs and expenses and other reasonable loans and advances in the
ordinary course of business; and

(f) Subordinated Debt and equity investments from investors, to the extent not a
Change of Control or otherwise prohibited hereunder.

 

42



--------------------------------------------------------------------------------

7.8. Inconsistent Agreements. Not, and not suffer or permit any other Loan Party
or any other Subsidiary to, enter into any agreement containing any provision
which would (i) prohibit the Borrower or any other Loan Party from granting to
the Agent a Lien on any of its assets that constitute Collateral or (ii) other
than pursuant to the Loan Documents, create or permit to exist or become
effective any encumbrance or restriction on the ability of any other Subsidiary
to (x) pay dividends or make other distributions to Parent or any Wholly-Owned
Subsidiary, or pay any Debt owed to Parent or any Wholly-Owned Subsidiary,
(y) make loans or advances to Parent or any Wholly-Owned Subsidiary or
(z) transfer any Collateral to Parent or any Wholly-Owned Subsidiary, except, in
each case, (a) negative pledges and restrictions (i) under agreements permitted
under Section 7.1(b), (d), (m)¸ (n), and (p), Section 7.2(g), (h) and (i) and
Section 7.4 but solely to the extent any negative pledge or limitation on Liens
relates to the property that is the subject of such Debt or applicable agreement
or the cash securing such Debt or applicable obligations, and the proceeds and
products thereof, and (ii) in respect of the Connecticut Assets and the proceeds
and products thereof, (b) customary restrictions on leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (c) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, and
(d) prohibitions and limitations that exist pursuant to Applicable Law.

7.9. Business Activities. Not, and not suffer or permit any Loan Party to,
engage in any line of business other than the businesses engaged in on the
Closing Date and businesses reasonably related thereto. As of the Closing Date,
the Borrowers, the other Loan Parties and any other Subsidiary thereof engage in
the business of the development, manufacture, sale, licensing and distribution
of antibiotic therapies intended to advance patient care in infectious disease.

7.10. Investments. Not, and not suffer or permit any Loan Party or any other
Subsidiary to, make or permit to exist, any Investment in any other Person,
except the following:

(a) Investments between or among Parent and the Loan Parties that are
Wholly-Owned Subsidiaries;

(b) Investments constituting Debt permitted by Section 7.1(c);

(c) Contingent Obligations constituting Debt permitted by Section 7.1;

(d) Cash Equivalent Investments or investments maintained in securities accounts
in compliance with Section 7.12;

(e) Investments listed in Section 7.10 of the Disclosure Letter as of the
Closing Date;

(f) extensions of trade credit in the ordinary course of business;

(g) notes payable, or stock or other securities issued by an account debtor
pursuant to settlement in the ordinary course of business of such account
debtor’s accounts receivable owing to Parent or its Subsidiaries;

 

43



--------------------------------------------------------------------------------

(h) loans or advances to employees, officers and directors of a Loan Party for
reasonable travel and entertainment expenses and reasonable relocation costs and
expenses and other ordinary business purposes; provided, however, that the
aggregate outstanding principal amount of all loans and advances permitted
pursuant to this clause (h) shall not exceed $250,000 at any time;

(i) Investments consisting of non-cash loans to employees, officers, directors
or consultants for the purpose of purchasing Capital Stock in Parent so long as
the proceeds of such loans are used entirely to pay the purchase price of such
Capital Stock;

(j) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

(k) Investments by any Loan Party in any other Loan Party;

(l) Loans to employees, officers or directors relating to the purchase of equity
securities of any Loan Party or any of their Subsidiaries pursuant to employee
stock purchase plans or agreements approved by Parent’s Board of Directors not
to exceed $250,000 in the aggregate in any fiscal year;

(m) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(n) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph shall not apply to
Investments of Parent in any Subsidiary; and

(o) other Investments in an aggregate amount not to exceed $250,000 at any time
outstanding.

7.11. Fiscal Year. Not, and not suffer or permit any other Loan Party to, change
its Fiscal Year.

7.12. Deposit Accounts and Securities Accounts. Not, and not suffer or permit
any Loan Party to, maintain or establish any deposit account or securities
account in the United States other than the domestic deposit accounts and
securities accounts set forth in Section 7.12 of the Disclosure Letter and any
domestic deposit accounts of the Borrowers in connection with Section 6.11(f)
without prior written notice to the Agent and unless the Agent, the applicable
Borrower or such other Loan Party and the bank or securities intermediary at
which such deposit account or securities account, as applicable, is to be opened
or maintained enter into a Control Agreement regarding such deposit account or
securities account, as applicable, on terms reasonably satisfactory to the
Agent, provided that no such Control Agreement shall be required for any deposit
account, commodities account or securities account established to provide Liens

 

44



--------------------------------------------------------------------------------

permitted under Section 7.2(m). In addition, each of the Borrowers shall either
(i) maintain its primary operating account in the United States in an account
subject to a Control Agreement or (ii) comply with the provisions of
Section 6.11(f)(ii).

7.13. Sale-Leasebacks. Not and not suffer or permit any Loan Party or any other
Subsidiary to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets.

7.14. Hazardous Substances. Not, and not suffer or permit any other Loan Party
to, cause or suffer to exist any release of any Hazardous Substances at, to or
from any real property owned, leased, subleased or otherwise operated or
occupied by any Loan Party that would violate any Environmental Law, form the
basis for any Environmental Claims or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Loan Party),
other than such violations, Environmental Claims and effects that would not, in
the aggregate, be reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, under no circumstances will any Loan Party cause
or suffer to exist any disposal of any Hazardous Substances at, on, under or in
any real property owned, leased, subleased, or otherwise operated or occupied by
any Loan Party.

7.15. ERISA Liability. Not suffer or permit any liability under ERISA and the
sponsorship of any “pension plan” or any liability subject to Title IV of ERISA.

7.16. Liquidity. Not suffer or permit Liquidity to be less than $2,000,000 at
any time.

 

Section 8. Events of Default; Remedies.

8.1. Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

8.1.1. Non-Payment of Credit Agreement. Any default in the payment when due of
the principal of the Loan or of any default not cured within 3 Business Days of
any interest, fee, or other amount payable hereunder, including any payment in
respect of any amount due under any other Loan Document, shall occur.

8.1.2. Default Under Other Debt.

(a) Any default in the payment of principal or interest when due (giving effect
to all applicable grace periods, if any) shall occur under the terms applicable
to any Debt (other than the Obligations) of any Loan Party having an aggregate
principal amount (for all such Debt so affected and including amounts owing to
all creditors under any combined or syndicated credit arrangement) exceeding
$250,000; and

(b) Any default shall occur under the terms applicable to any Debt (other than
the Obligations) of any Loan Party having an aggregate principal amount (for all
such Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $250,000 and such default shall result

 

45



--------------------------------------------------------------------------------

in the acceleration of the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require either Borrower or any other Loan Party to
purchase or redeem such Debt or post cash collateral in respect thereof) prior
to its expressed maturity.

8.1.3. Bankruptcy; Insolvency. (i) Any Loan Party becomes insolvent or generally
fails to pay, or admits in writing its inability to pay, debts as they become
due; (ii) any Loan Party commences any case, proceeding or other action
(x) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (y) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (iii) there shall be commenced against any
Loan Party any case, proceeding or other action of a nature referred to in
clause (ii) above that (x) results in the entry of an order for relief or any
such adjudication or appointment or (y) remains undismissed or undischarged for
a period of 60 days; (iv) there shall be commenced against any Loan Party any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; (v) any Loan Party shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (ii), (iii) or (iv) above; or (vi) any Loan
Party shall make a general assignment for the benefit of its creditors.

8.1.4. Non-Compliance with Loan Documents. (a) Failure by the Borrower or any
other Loan Party to comply with or to perform any covenant set forth in Sections
6.1(a) (with respect to existence), 6.5, 6.9, 6.11 and 7; or (b) failure by
either Borrower or any other Loan Party to comply with or to perform any other
provision of this Agreement or any other Loan Document applicable to it (and not
constituting an Event of Default under any other provision of this Section 8),
and continuance of such failure described in this clause (b) for 30 days.

8.1.5. Representations; Warranties. Any representation or warranty made by or in
respect of any Loan Party herein or any other Loan Document is breached or is
false or misleading in any material respect (without duplication of any
materiality qualifier contained therein), or any schedule, certificate,
financial statement, report, notice or other writing furnished by any Loan Party
to the Agent or the Lender in connection herewith is false or misleading in any
material respect on the date as of which the facts therein set forth are stated
or certified.

8.1.6. Judgments.

(a) Final judgments which exceed an aggregate of $250,000 (to the extent not
covered by third-party insurance as to which the insurer has been notified of
such judgment or order and does not dispute coverage therefor) shall be rendered
against any Loan Party and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 30 days after entry or filing
of such judgments; or

 

46



--------------------------------------------------------------------------------

(b) One or more non-monetary judgments, orders or decrees shall be rendered
against any one or more of the Loan Parties or any of their respective
Subsidiaries which has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

8.1.7. Invalidity of Collateral Documents. Any Collateral Document shall cease
to be in full force and effect; or any Loan Party or other grantor or pledgor
(or any Person by, through or on behalf of any Loan Party, grantor or pledgor)
shall contest in any manner the validity, binding nature or enforceability of
any Collateral Document.

8.1.8. Invalidity of Subordination Provisions. Any subordination provision in
any document or instrument governing Debt that is intended to be subordinated to
the Obligations or any subordination provision in any subordination agreement
that relates to any such Debt, or any subordination provision in any guaranty by
any Loan Party of any such Debt, shall cease to be in full force and effect, or
any Person (including the holder of any applicable Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.

8.1.9. Change of Control. (a) A Change of Control shall occur, or (b) a “Change
of Control” shall occur, as defined under any agreement evidencing Debt of a
Loan Party with an aggregate principal amount of $1,000,000 or greater, and such
“Change of Control” is a default, or would require the payment in full of such
Debt (or the offer to purchase such Debt to be made by a Loan Party.

8.2. Remedies. If any Event of Default described in Section 8.1.3 shall occur,
the Loan and all other Obligations shall become immediately due and payable and
all outstanding Commitments shall terminate, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Agent may, and upon the written request of the Lender
shall, declare all or any part of the Loan and other Obligations to be due and
payable and/or all or any part of the Commitments then outstanding to be
terminated, whereupon the Loan and other Obligations shall become immediately
due and payable (in whole or in part, as applicable), and such Commitments shall
immediately terminate (in whole or in part, as applicable), all without
presentment, demand, protest or notice of any kind. The Agent shall promptly
advise the Borrowers of any such declaration, but failure to do so shall not
impair the effect of such declaration. Any cash collateral delivered hereunder
shall be applied by the Agent to any remaining Obligations and any excess
remaining after the Obligations shall have been Paid in Full shall be delivered
to the Borrowers or as a court of competent jurisdiction may elect. Upon the
declaration of the Obligations to be, or the Obligations becoming, due and
payable pursuant to this Section 8.2 such Obligations shall bear interest at the
Default Rate as provided in Section 2.3.1.

 

47



--------------------------------------------------------------------------------

Section 9. The Agent.

9.1. Appointment; Authorization.

(a) Lender hereby irrevocably appoints, designates and authorizes the Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the Agent have
or be deemed to have any fiduciary relationship with the Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.

9.2. Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects with
reasonable care.

9.3. Limited Liability. None of the Agent or any of its directors, officers,
employees or agents shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except to the extent
resulting from its own gross negligence or willful misconduct as determined in a
final non-appealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to the Lender for any recital, statement,
representation or warranty made by any Loan Party or Affiliate of any Loan
Party, or any officer thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of any Loan Party or any other party to
any Loan Document to perform its Obligations hereunder or thereunder. The Agent
shall not be under any obligation to the Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or Affiliate of any Loan Party.

9.4. Successor Agent. The Agent may resign as the Agent at any time upon 30
days’ prior notice to the Lender. If the Agent resigns under this Agreement, the
Lender shall, with (so long as no Event of Default exists) the consent of the
Borrower (which shall not be unreasonably withheld or delayed), appoint a
successor agent for the Lender. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, on behalf
of the Lender after consulting with the Lender and (so long as no Event of
Default exists)

 

48



--------------------------------------------------------------------------------

the Borrowers, a successor agent. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “the Agent” shall mean such
successor agent, and the retiring Agent’s appointment, powers and duties as the
Agent shall be terminated. After any retiring the Agent’s resignation hereunder
as the Agent, the provisions of this Section 9 and Sections 10.4 and 10.5 shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Agent under this Agreement. If no successor agent has
accepted appointment as the Agent by the date which is 30 days following a
retiring the Agent’s notice of resignation, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the Lender shall perform all
of the duties of the Agent hereunder until such time as the Lender shall appoint
a successor agent as provided for above.

9.5. Collateral Matters. Lender irrevocably authorizes the Agent, at its option
and in its discretion, to release any Lien granted to or held by the Agent under
any Collateral Document (i) when all Obligations have been Paid in Full;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any sale or other disposition permitted hereunder (it being
agreed and understood that the Agent may conclusively rely without further
inquiry on a certificate of an officer of the Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Lender. Upon request by the Agent at any time, the Lender will confirm in
writing the Agent’s authority to release types or items of Collateral pursuant
to this Section 9.5. The Agent shall have the right, in accordance with the
Collateral Documents, to sell, lease or otherwise dispose of any Collateral for
cash, credit or any combination thereof, and the Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and setoff the amount of
such price against the Obligations.

 

Section 10. Miscellaneous.

10.1. Waiver; Amendments. No delay on the part of the Agent or the Lender in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement, the Notes or any of the other Loan
Documents (or any subordination and intercreditor agreement or other
subordination provisions relating to any other Debt) shall in any event be
effective unless the same shall be in writing and approved by the Agent and the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Notwithstanding the foregoing, no amendment or modification
shall be effective that would (i) extend the Maturity Date; (ii) amend this
Section 10.1; (iii) amend the definition of Required Lenders; (iv) increase the
amount of Loans hereunder; (vi) release Collateral, except as currently
contemplated by the Loan Documents; or (vii) release any Loan Party from
liability for any Obligations, in each case, without the consent of all lenders
holding Loans at such time. No provision of Section 9 or other provision of this
Agreement affecting the Agent in its capacity as such shall be amended, modified
or waived without the consent of the Agent.

 

49



--------------------------------------------------------------------------------

10.2. Notices. All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Annex I or at such other address as such party may, by written notice received
by the other parties, have designated as its address for such purpose. Notices
sent by facsimile or other electronic transmission shall be deemed to have been
given when sent; notices sent to the Borrowers by mail shall be deemed to have
been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received.

10.3. Costs; Expenses. Each Borrower agrees, jointly and severally, to pay on
demand (a) all reasonable out-of-pocket costs and expenses of the Agent and the
Lender (including Legal Costs) in connection with the administration (including
perfection and protection of Collateral subsequent to the Closing Date) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any proposed or actual amendment, supplement or waiver to any Loan Document),
and (b) all reasonable out-of-pocket costs and expenses (including Legal Costs)
incurred by the Agent and the Lender in connection with the collection of the
Obligations and enforcement of this Agreement, the other Loan Documents or any
such other documents. All Obligations provided for in this Section 10.3 shall
survive repayment of the Loan, cancellation of the Notes and termination of this
Agreement.

10.4. Indemnification by the Borrowers. In consideration of the execution and
delivery of this Agreement by the Agent and the Lender and the agreement to
extend the Commitments provided hereunder, each of the Borrowers hereby, jointly
and severally, agrees to indemnify, exonerate and hold the Agent, the Lender and
each of the officers, directors, employees, Affiliates, controlling persons,
advisors and agents of the Agent and the Lender (each a “the Lender Party”) free
and harmless from and against any and all actions, causes of action, suits,
losses, liabilities (including, without limitation, strict liabilities),
obligations, damages, penalties, judgments, fines, disbursements, expenses and
costs, including Legal Costs (collectively, the “Indemnified Liabilities”),
incurred by the Lender Parties or asserted against the Lender Party by any
Person (including in connection with any action, suit or proceeding brought by
any Holder, either Borrower, any other Loan Party or any Lender Party) as a
result of, or arising out of, or relating to the execution, delivery,
performance, administration or enforcement of this Agreement or any other Loan
Document, the use of proceeds of the Loans, or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
any Loan Party, except to the extent any such Indemnified Liabilities result
from the applicable Lender Party’s own gross negligence, willful misconduct, or
material breach of any Loan Document, in each case as determined by a court of
competent jurisdiction in a final, non-appealable determination. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
of Parent and the Borrowers hereby agrees, jointly and severally, to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under Applicable Law. All Obligations provided
for in this Section 10.4 shall survive repayment of the Loan, cancellation of
the Notes, any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement. This
Section 10.4 shall not apply with respect to Taxes, other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

50



--------------------------------------------------------------------------------

10.5. Marshaling; Payments Set Aside. Neither the Agent nor the Lender shall be
under any obligation to marshal any assets in favor of the Borrowers or any
other Person or against or in payment of any or all of the Obligations. To the
extent that either Borrower or any other Loan Party makes a payment or payments
to the Agent or the Lender, or the Agent or the Lender enforces its Liens or
exercises its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or the Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the extent of such recovery, the obligation hereunder or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred and (b) the Lender severally agrees to pay to the Agent upon demand its
ratable share of the total amount so recovered from or repaid by the Agent to
the extent paid to such Lender.

10.6. Nonliability of the Lender. The relationship between the Borrowers on the
one hand and the Lender and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor the Lender shall have any fiduciary
responsibility to either Borrower or any other Loan Party. Neither the Agent nor
the Lender undertakes any responsibility to either Borrower or any other Loan
Party to review or inform (including payment of all outstanding principal) such
Borrower or any other Loan Party of any matter in connection with any phase of
such Borrower’s or any other Loan Party’s business or operations. Execution of
this Agreement by the Borrowers constitutes a full, complete and irrevocable
release of any and all claims which the Borrower may have at law or in equity in
respect of all prior discussions and understandings, oral or written, relating
to the subject matter of this Agreement and the other Loan Documents. Neither
Borrower, the Agent nor the Lender shall have any liability with respect to, and
each Borrower, Agent and Lender each hereby waives, releases and agrees not to
sue for, any special, indirect, punitive or consequential damages or
liabilities.

10.7. Confidentiality. The Agent and the Lender agree to maintain as
confidential all information provided to them designated as confidential by any
Loan Party, except that the Agent and the Lender may disclose such information
(a) to Persons employed or engaged by the Agent or such Lender or any of their
Affiliates (including collateral managers of the Lender) in evaluating,
approving, structuring or administering the Loan and the Commitments (provided
that such persons have agreed to comply with the covenant contained in this
Section 10.7); (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 10.7 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or as reasonably believed by the
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Agent or such Lender is a party; (f) to any nationally recognized
rating agency or investor of the Lender that requires access to information
about the Lender’s investment portfolio in connection with ratings issued or
investment decisions with respect to such Lender; or (g) that ceases to be
confidential through no fault of the Agent or the Lender; provided, that in each
case, the Agent

 

51



--------------------------------------------------------------------------------

and any such Lender provides prior written notice of such required disclosure
(or in the event prior written notice is not possible, as promptly as reasonably
practicable after such required disclosure) to Parent and takes reasonable and
lawful actions to avoid and/or minimize the extent of such disclosure.

10.8. Captions. Captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.

10.9. Nature of Remedies. All Obligations of the Borrowers and rights of the
Agent and the Lender expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by Applicable Law. No
failure to exercise and no delay in exercising, on the part of the Agent or the
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

10.10. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy or electronic transmission of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page.

10.11. Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

10.12. Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
and any prior arrangements made with respect to the payment by the Borrower of
(or any indemnification for) any fees, costs or expenses payable to or incurred
(or to be incurred) by or on behalf of the Agent or the Lender

10.13. Successors; Assigns. This Agreement shall be binding upon Parent, each
Borrower, each other Loan Party party hereto, the Lender and the Agent and their
respective successors and assigns, and shall inure to the benefit of Parent,
each Borrower, each other Loan Party party hereto, the Lender and the Agent and
the successors and assigns of the Lender and the Agent. No other Person shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with, this Agreement or any of the other Loan
Documents. Parent, each Borrower and each other Loan Party party hereto may not
assign or transfer any of its rights or Obligations under this Agreement without
the prior written consent of the Agent and the Lender. The Lender may sell,
transfer, or assign all or less than all of its rights and obligations hereunder
to any Person pursuant to assignment documentation reasonably acceptable to
Lender and such assignee and with the consent of the Borrowers (such consent not
to be unreasonably withheld); provided, that no such consent of the Borrowers
will be required

 

52



--------------------------------------------------------------------------------

during the occurrence and continuance of an Event of Default. The Agent (acting
solely for this purpose as the agent of each Borrower) shall maintain a register
for the recordation of the names and addresses of the Lender and its assignees,
and the amounts of principal and interest owing to any of them hereunder from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, Agent, the Lender and its assignees
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement and all
references to the Lender in this Agreement shall include any such assignee of
the Lender.

10.14. Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

10.15. Forum Selection; Consent to Jurisdiction; Service of Process. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. Each foreign Loan
Party hereby appoints CT Corporation System, 111 Eighth Avenue, New York, New
York 10011, as such Loan Party’s agent where notices and demands to or upon such
Loan Party in respect of this Agreement, the Security Agreement, the
Intellectual Property Security Agreements (as defined in the Security Agreement)
or the Subsidiary Guaranties may be served (without prejudice to the right of
the Agent or the Lender to serve process in any other manner permitted by law).
If for any reason such process agent is unable to serve as such, such Loan Party
will within 30 days appoint a substitute process agent located in the State of
New York and give notice of such appointment to the Agent.

10.16. Waiver of Jury Trial. EACH LOAN PARTY, AGENT AND LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO

 

53



--------------------------------------------------------------------------------

ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

10.17. Collateral Agent. Lender hereby appoints PDL BioPharma, Inc. as its
collateral agent under the Security Agreement and agrees that in so acting PDL
BioPharma, Inc. will have all the rights, protections, exculpations, indemnities
and other benefits provided to PDL BioPharma, Inc. under Section 9 hereof, and
authorizes and directs PDL BioPharma, Inc. to take or refrain from taking any
and all action that it deems necessary or advisable in fulfilling its role as
Collateral Agent under the Security Agreement.

10.18. Limitation of Liability. Notwithstanding anything to the contrary
contained in this Agreement or in the other Loan Documents, the parties agree
that: (a) no Borrower that is a controlled foreign corporation, as defined in
Section 957 of the Code (a “CFC”) (or any other Loan Party that is organized in
any jurisdiction outside of the United States and is a CFC) shall be liable for
any obligation of the Parent, Vicuron, Durata U.S. (or any other Loan Party that
is organized in the United States or any state or territory thereof) arising
under or with respect to any of the Loan Documents; and (b) neither the Agent
nor any Lender nor any Affiliate thereof, may set-off or apply any deposits of a
Borrower that is a CFC (or any other Loan Party that is organized in any
jurisdiction outside of the United States that is a CFC) or any other
obligations at the time owing to or for the credit of the account of any
Borrower that is a CFC (or any other Loan Party that is organized in any
jurisdiction outside of the United States that is a CFC), against any or all of
the obligations of the Parent, Vicuron, Durata U.S. (or any other Loan Party
that is organized in the United States or any state or territory thereof), and
(c) no Lien or Security Interest in any Property of a Borrower that is a CFC (or
any other Loan Party that is organized in any jurisdiction outside of the United
States that is a CFC) shall secure any Obligations of the Parent, Vicuron,
Durata U.S. (or any other Loan Party that is organized in the United States or a
state or territory thereof) as a Guarantor under this Agreement or the other
Loan Documents.

[signature pages follow]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

BORROWERS:

DURATA THERAPEUTICS HOLDING C.V.,

a limited partnership organized under the laws of the Netherlands

By:   Durata Therapeutics, Inc. its general partner   By:  

/s/ Corey N. Fishman

    Name:   Corey N. Fishman     Title:   Secretary, Treasurer, Chief Financial
Officer and Chief Operating Officer

DURATA THERAPEUTICS INTERNATIONAL B.V.,

a private company with limited liability incorporated under the laws of the
Netherlands

By:  

/s/ Corey N. Fishman

  Name:   Corey N. Fishman   Title:   Managing Director

 

PARENT:

DURATA THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Corey N. Fishman

  Name:   Corey N. Fishman   Title:   Secretary, Treasurer, Chief Financial
Officer and Chief Operating Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS:

VICURON PHARMACEUTICALS INC.,

a Delaware corporation

By:  

/s/ Corey N. Fishman

  Name:   Corey N. Fishman   Title:   Secretary and Treasurer

DURATA THERAPEUTICS U.S. LIMITED,

a Delaware corporation

By:  

/s/ Corey N. Fishman

  Name:   Corey N. Fishman   Title:   President, Secretary and Treasurer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDER AND AGENT:

PDL BIOPHARMA, INC.,

a Delaware corporation

By:  

/s/ John P. McLaughlin

  Name:   John P. McLaughlin   Title:   President and Chief Executive Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

Addresses

LOAN PARTIES

Address for Notices:

200 South Wacker Drive, Suite 2550

Chicago, Illinois 60606

Attn: Corey N. Fishman, Chief Financial Officer

Telephone: (312) 219-7000

Fax: (312) 612-5298

Email: cfishman@duratatherapeutics.com

AGENT

PDL BioPharma, Inc.,

as the Agent and the Lender

Address for Notices:

932 Southwood Boulevard

Incline Village, NV 89451

Attention: General Counsel

Telephone: (775) 832-8500

Facsimile: (775) 832-8501

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

Date:                     , 201    

This Compliance Certificate (this “Certificate”) is given by DURATA
THERAPEUTICS, INC., a Delaware corporation (“Parent”), pursuant to that certain
Credit Agreement dated as of October 31, 2013 (the “Credit Agreement”;
capitalized terms used and not defined herein shall have the meaning set forth
in the Credit Agreement), among DURATA THERAPEUTICS HOLDING C.V., a limited
partnership organized under the laws of the Netherlands (“Durata C.V.”), DURATA
THERAPEUTICS INTERNATIONAL B.V., a private company with limited liability
incorporated under the laws of the Netherlands, Parent, certain subsidiaries of
Parent that are party thereto, and PDL BIOPHARMA, INC., a Delaware corporation,
as Lender and Agent (“Agent”).

Pursuant to Section 6.1.4 of the Credit Agreement, the undersigned hereby
certifies that he or she is the duly appointed, qualified, and acting chief
financial officer of Parent, and in such capacity, certifies on behalf of Parent
to Agent that:

1. The financial statements delivered with this Certificate have been prepared
in accordance with GAAP and fairly present the consolidated financial condition
and results of operations of Parent and its Subsidiaries as of the dates of and
for the periods covered by such financial statements (except for the absence of
footnotes and subject to year-end adjustments);

2. Such officer has reviewed the terms of the Credit Agreement and made, or
caused to be made under such officer’s supervision, a review in reasonable
detail of the transactions and conditions of Parent and its Subsidiaries during
the accounting period covered by such financial statements; and

3. Such officer has no knowledge of, the existence, as of the date hereof, of
any condition or event that constitutes a Default or an Event of Default, except
as set forth on Schedule 1 hereto1, which includes a description of such Default
or Event of Default and what action, if any, are being taken to cure such
Default or Event of Default.

IN WITNESS WHEREOF, Parent has caused this Certificate to be executed as of the
date first written above.

 

DURATA THERAPEUTICS, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

 

1 Schedule 1 should be prepared and attached if a Default or Event of Default
has occurred and is continuing.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TERM NOTE

 

$[        .    ]    New York, New York    [                 ,         ]

FOR VALUE RECEIVED, the undersigned, [                    ], a
[                    ] (the “Borrower”), hereby unconditionally promises to pay
to PDL BIOPHARMA, INC., a Delaware corporation (the “Lender”), or its registered
assigns at the address specified in the Credit Agreement (as hereinafter
defined) in lawful money of the United States and in immediately available
funds, the unpaid amount of the Obligations outstanding under the Credit
Agreement. Amounts evidenced hereby shall be paid in the amounts and on the
dates specified in Section 2 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, the type and amount of the Obligations
and the date, type and amount of each payment or prepayment in respect thereof.
Each such endorsement shall constitute prima facie evidence of the accuracy of
the information endorsed. The failure to make any such endorsement or any error
in any such endorsement shall not affect the Obligations.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of October [31], 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among DURATA THERAPEUTICS HOLDING C.V.,
a limited partnership organized under the laws of the Netherlands, DURATA
THERAPEUTICS INTERNATIONAL B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its official seat in
Amsterdam, the Netherlands, and which is registered with the Dutch trade
register under number 55527221, DURATA THERAPEUTICS, INC., a Delaware
corporation (“Parent”), the Lender, each Subsidiary of Parent from time to time
party thereto and PDL BIOPHARMA, INC., a Delaware corporation, not individually,
but as the Agent (the “Agent”) and (b) is subject to the provisions of the
Credit Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all Obligations under the Credit Agreement, as evidenced by this
Note, shall become, or may be declared to be, immediately due and payable, all
as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether as
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

BORROWER:

[                                         ],

a [                                         ]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE

TERM NOTE

 

Date

 

Type and Amount of Term Loan

 

Amount of Principal Paid or Prepaid

   Unpaid Principal
Amount of Note

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      

    

      



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF IP SECURITY AGREEMENTS

COPYRIGHT SECURITY AGREEMENT

WHEREAS, [                    ], a [                    ] (herein referred to as
“Grantor”), having an address at [                    ], has adopted, used and
is using the copyrights listed on the annexed Schedule 1-A, which copyrights are
registered in the United States Copyright Office (the “Copyrights”);

WHEREAS, the Grantor has entered into a Security Agreement, dated as of
[                    ], 2013 (said Security Agreement, as it may hereafter be
amended or otherwise modified from time to time being the “Security Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined) in favor of the Agent, for itself and the Lender party to the
Credit Agreement (in such capacity, the “Secured Party”); and

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to Secured
Party a security interest in all right, title and interest of the Grantor in and
to the Copyrights, and the registrations and recordings thereof in the United
States Copyright Office or any other country or any political subdivision
thereof, all whether now or hereafter owned or licensable by the Grantor and all
extensions or renewals thereof and all Copyright licenses, and all proceeds of
all of the foregoing, including, without limitation, any claims by the Grantor
against third parties for infringement thereof, to secure the payment and
performance of the Obligations.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further confirm, and put on the public
record:

Section 1. Grant of Security Interest in Copyright Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor, hereby mortgages, pledges and hypothecates to the Agent for the
benefit of the Secured Creditors, and grants to the Agent for the benefit of the
Secured Creditors a Lien on and security interest in, all of its right, title
and interest in, to and under the following Collateral of such Grantor (the
“Copyright Collateral”):

(i) all of its Copyrights, including, without limitation, those referred to on
Schedule 1-A hereto;

(ii) all renewals, reversions and extensions of the foregoing; and

(iii) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.



--------------------------------------------------------------------------------

Section 2. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Agent pursuant to the Security Agreement and each
Grantor hereby acknowledges and agrees that the rights and remedies of the Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any irreconcilable conflict between the terms of this
Copyright Security Agreement and the terms of the Security Agreement, the terms
of the Security Agreement shall control.

SECTION 3. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume responsibility
for the prosecution, defense, enforcement or any other necessary or desirable
actions in such Grantor’s reasonable business judgment in connection with their
Copyrights subject to a security interest hereunder.

SECTION 4. GOVERNING LAW THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

Section 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of a signature page of this Copyright Security
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of such Copyright Security Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantor has duly executed or caused this
Copyright Security Agreement to be duly executed as of the date first set forth
above.

 

[                    ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1-A to the COPYRIGHT SECURITY AGREEMENT

 

Copyright

 

Registration Date

 

Registration No.

    

   

    

   

    

   

    

   



--------------------------------------------------------------------------------

PATENT SECURITY AGREEMENT

WHEREAS, [                    ], a [                    ] (herein referred to as
“Grantor”), having an address at [                    ], owns the letters patent
and/or applications for letters patent of the United States of America more
particularly described on Schedule 1-A annexed hereto as part hereof (the
“Patents”);

WHEREAS, the Grantor has entered into a Security Agreement, dated as of
[                    ], 2013 (said Security Agreement, as it may hereafter be
amended or otherwise modified from time to time being the “Security Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined) in favor of the Agent, for itself and the Lender party to the
Credit Agreement (in such capacity, the “Secured Party”); and

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to Secured
Party a security interest in all right, title and interest of Grantor in and to
the Patents, together with all registrations and recordings thereof, including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, all whether now or hereafter owned or licensable by
Grantor, and all reissues, divisions, continuations, continuations-in-part, term
restorations or extensions thereof, all Patent licenses and all proceeds of all
of the foregoing, including, without limitation, any claims by Grantor against
third parties for infringement thereof for the full term of the Patents, to
secure the prompt payment and performance of the Obligations.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further confirm, and put on the public
record, its grant to Secured Party of a security interest in and mortgage on the
Collateral to secure the prompt payment and performance of the Obligations.

Section 1. Grant of Security Interest in Patents

Each Grantor hereby grants to the Agent a security interest and continuing lien
on all of such Grantor’s right, title and interest in, to and under the
following, in each case whether owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Patent Collateral”): all United
States and foreign patents and certificates of invention, or similar industrial
property rights, including, but not limited to each patent referred to in
Schedule 1-A hereto (as such schedule may be amended or supplemented from time
to time), and with respect to any and all of the foregoing, (i) all applications
therefor including the patent applications referred to in Schedule 1-A hereto
(as such schedule may be amended or supplemented from time to time), (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, and (vii) all
proceeds, payments and rights to payments arising out of the sale, lease,
license, assignment, or other disposition thereof.



--------------------------------------------------------------------------------

Section 2. Security Agreement

The security interests granted pursuant to this Patent Security Agreement are
granted in conjunction with the security interests granted to the Agent pursuant
to the Security Agreement and each Grantor hereby acknowledges and affirms that
the rights and remedies of the Agent with respect to the security interest in
the Patent Collateral made and granted hereby are supplemental of, and more
fully set forth in, the Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
of any irreconcilable conflict between the terms of this Patent Security
Agreement and the terms of the Security Agreement, the terms of the Security
Agreement shall control.

Section 3. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume responsibility
for the prosecution, defense, enforcement or any other necessary or desirable
actions in such Grantor’s reasonable business judgment in connection with their
Patents subject to a security interest hereunder.

Section 4. GOVERNING LAW

THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 5. Counterparts.

This Patent Security Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Patent Security Agreement shall become
effective when the Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Patent Security Agreement
by telecopy or other electronic means shall be effective as delivery of a
manually executed counterpart of such Patent Security Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantor has duly executed or caused this
Patent Security Agreement to be duly executed as of the date first set forth
above.

 

[                    ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1-A to the PATENT SECURITY AGREEMENT

 

Title

  

Date Filed

or Granted

  

Serial No. or

Patent No.

                                           



--------------------------------------------------------------------------------

TRADEMARK SECURITY AGREEMENT

WHEREAS, [                    ], a [                    ] (herein referred to as
“Grantor”), having an address at [                    ], (1) has adopted, used
and is using, or (2) has intended to use and filed an application indicating
that intention, but has not yet filed an allegation of use under Section l(c) or
l(d) of the Trademark Act, or (3) has filed an application based on an intention
to use and has since used and has filed an allegation of use under Section l(c)
or l(d) of the Trademark Act, the trademarks, trade names, trade styles and
service marks listed on the annexed Schedule 1-A, which trademarks, trade names,
trade styles and service marks are registered, or for which applications for
registration have been filed in the United States Patent and Trademark Office
(the “Trademarks”); and

WHEREAS, the Grantor has entered into a Security Agreement, dated as of
[                    ], 2013 (said Security Agreement, as it may hereafter be
amended or otherwise modified from time to time being the “Security Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined) in favor of the Agent, for itself and the Lender party to the
Credit Agreement (in such capacity, the “Secured Party”); and

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to Secured
Party a security interest in all right, title and interest of the Grantor in and
to the Trademarks, together with all prints and labels on which said Trademarks
have appeared or appear, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, and the goodwill of the business
symbolized by the Trademarks and the applications, registrations and recordings
in the United States Patent and Trademark Office or in any similar office or
agency of the United States of America, any State thereof, or any other country
or any political subdivision thereof, all whether now or hereafter owned or
licensable by Grantor, and all reissues, extensions or renewals thereof, all
Trademark licenses and all proceeds of all of the foregoing, including, without
limitation, any claims by Grantor against third parties for infringement
thereof, to secure the payment and performance of the Obligations.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further confirm, and put on the public
record:

Section 1. Grant of Security Interest in Trademarks.

Each Grantor hereby grants to the Agent a security interest and continuing lien
on all of such Grantor’s right, title and interest in, to and under the
following, in each case whether owned or existing or hereafter acquired or
arising and wherever located (collectively, the “Trademark Collateral”):

(i) all United States, State and foreign trademarks, service marks,
certification marks, collective marks, trade names, corporate names, d/b/as,
business names, fictitious business names, Internet domain names, trade styles,



--------------------------------------------------------------------------------

logos, other source or business identifiers, designs and general intangibles of
a like nature and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, but not limited to, the
registrations and applications referred to in Schedule 1-A hereto (as such
schedule may be amended or supplemented from time to time),

(ii) the goodwill of the business symbolized thereby,

(iii) all rights corresponding thereto throughout the world,

(iv) all rights to sue for past, present and future infringement or dilution
thereof or for any injury to goodwill,

(v) all licenses, claims, damages, and proceeds of suit arising therefrom, and

(vi) all payments and rights to payments arising out of the sale, lease, license
assignment or other disposition thereof;

provided that the security interest granted under Section 2 hereof shall not
attach to, and the term “Trademark Collateral” shall not include any
applications for trademark filed in the United States Patent and Trademark
Office pursuant to 15 U.S.C. § 1051 Section 1(b), only to the extent that the
grant of a security interest therein would result in the abandonment,
invalidation or unenforceability of the trademarks matured from such application
or rights hereunder and only until evidence of the use of such trademarks in
commerce, as defined in 15 U.S.C. Section 1127, is submitted to, and accepted
by, the United States Patent and Trademark Office pursuant to 15 U.S.C. § 1051
Section 1(c) or 1(d), following which filing all such applications shall
automatically become Trademark Collateral.

Section 2. Security Agreement

The security interests granted pursuant to this Trademark Security Agreement are
granted in conjunction with the security interests granted to the Agent pursuant
to the Security Agreement and each Grantor hereby acknowledges and affirms that
the rights and remedies of the Agent with respect to the security interest in
the Trademark Collateral made and granted hereby are supplemental of, and more
fully set forth in, the Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
of any irreconcilable conflict between the terms of this Trademark Security
Agreement and the terms of the Security Agreement, the terms of the Security
Agreement shall control.

Section 3. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume responsibility
for the prosecution, defense, enforcement or any other necessary or desirable
actions in such Grantor’s reasonable business judgment in connection with their
Trademarks subject to a security interest hereunder.



--------------------------------------------------------------------------------

Section 4. GOVERNING LAW

THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

Section 5. Counterparts.

This Trademark Security Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Trademark Security Agreement shall become
effective when the Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of this Trademark Security
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of such Trademark Security Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantor has duly executed or caused this
Trademark Security Agreement to be duly executed as of the date first set forth
above.

 

[                     ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1-A to the TRADEMARK SECURITY AGREEMENT

 

Trademark

  

Application or Registration Date

  

Application Serial

No. or Registration

No.

                                           